 BOGART INDUSTRIES, INC.189Bogart Industries,Inc. and International Ladies' Gar-ment Workers'Union,Texas DistrictCouncil. Cases16-CA-3938 and 16-CA-4124April 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 24, 1971, Trial Examiner Phil Saun-ders issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner'sDecision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only to the extent consis-tent herewith.1.THE TRIALEXAMINER'S 8(a)(1) FINDINGSThe Trial Examiner found that Respondent viola-tedSection 8(a)(1) by: (1) Supervisor DorothyFerguson's interrogation of employee Vola Barring-ton on March 14, 1970, as to "who all signed the unioncards" and by informing Barrington 2 days later thatshe knew Barrington had a union badge, and then byasking her why she was not wearing it; (2) SupervisorLouis Thompson's statement to employee Joyce El-kins on May 13 that Respondent would not run aunion shop and would close the doors before doingso; and (3) Supervisor Edgar Haynes' statement toemployee Joyce Elkins on May 1 that he was nothelping her with inventory because she was wearinga union badge.With respect to (1) and (2) above, the TrialExaminer's findings are based on credibility reso-lutions and, since a clear preponderance of all therelevant evidence does not convince us that such reso-lutions are incorrect, we hereby adopt such findings.StandardDry Wall Products,Inc.,91 NLRB 544, enfd.188 F.2d 362(C.A. 3).However,with respect to (3) above,the Respondentexcepts to the Trial Examiner's finding and contendsthat as of May 1, Haynes was not a supervisor but asalesman.Employee Elkins testified that Haynes was"the supervisor over the sales department,"and that"some of the employees at Bogarts had told"her thatHaynes was the supervisor over the sales department.Haynes testified,however,that although as of the dateof his testimony at the hearing(October 15, 1970), hewas Respondent's sales manager,he had occupiedthat position for only a "[s]hort time,some threemonths,four months"and that prior to that time hewas employed by Respondent as a salesman who trav-eled "[a]bout the country."The Trial Examiner found that Haynes was a su-pervisor.Based on the far from clear testimony citedabove,itmay be questionable whether the GeneralCounsel has carried his burden of proof showing thatHaynes was either a supervisor or an agent for whoseconduct Respondent was responsible on May 1. How-ever,in its answer to the complaint,Respondent ad-mitted that Haynes was Respondent'sagent andsupervisor "at all times material herein."At no timeduring the hearing or in its brief to the Trial Examinerdid the Respondent seek to withdraw this admission.Therefore,we hold that the General Counsel was enti-tled to rely on Respondent's admission,and that theTrial Examiner properly found that Respondent wasresponsible for Haynes'conduct.Accordingly, weadopt the Trial Examiner's finding that Respondentviolated Section 8(a)(1) by Haynes'conduct.II.THETRIALEXAMINER'S 8(a)(3)FINDINGSThe Trial Examiner found that Respondent dis-charged 10 employees in violation of Section 8(a)(3).Respondent has filed exceptions to these findings,and we find merit in such exceptions for the reasonsstated below.BackgroundRespondent is engaged in the manufacture ofsportswear at its plants in Fort Worth (the plant in-volved herein), Cleburne, and Jacksboro, Texas. Re-spondent produces garments on order and does notmake up a stock of finished goods. The Union com-menced its organizational drive in March 1969, butdid not hold its first organizational meeting until May23, 1969. The Union sent telegrams to Respondent onMay 23, June 17, and July 28, 1969, and April 3, 1970,advising and informing the Respondent as to the em-ployees on the Union's Volunteer Organizing Com-mittee.The May 23 telegram listed 31 employees,196 NLRB No. 1 190DECISIONSOF NATIONAL LABOR RELATIONS BOARDincluding 4 of the 10 whose discharges are allegedherein to have been discriminatory (Almeda Bruce,FelipaGamez, Florence Morgan, and Mae BellWashington). The June 17 telegram listed 14 employ-ees including none of those involved in this proceed-ing.The July 28 telegram listed three employees,including two of those involved herein (Gertrude Ev-ans and Lorene Phelps). The April 3, 1970, telegramlisted 56 employees including 9 of the 10 whose dis-charges are here alleged to have been discriminatory(AlmedaBruce,FelipaGamez, Florence Morgan,Mae Bell Washington, Gertrude Evans, LorenePhelps, Vola Barrington, Joyce Elkins, and Mary Tur-pin).The remaining employee alleged to have beendiscriminatorily discharged, Lucy Kincannon, wasnot named in any of the telegrams.On February 12, 1970, the Union filed a representa-tion petition in Case 16-RC-5399. Pursuant to a Deci-sion and Direction of Election,an election wasconducted on May 19, 1970, which the Union won.The Regional Director certified the Union in earlyAugust 1970. By letter dated September 4, 1970, theUnion requested bargaining, which Respondent re-fused by letter dated September 15, 1970, on theground that the unit was not an appropriate one.Most of Respondent's production employees, in-cluding 9 of the 10 alleged discriminatees herein, per-formedpiecework.However,sinceby lawRespondent was required to pay its employees theminimum wageof $1.60 an hour, if the employees didnot make a piecework wage of $1.60 per hour Respon-dent nevertheless paid them at that rate. The differ-ence between any lesser amount that they might earnon piecework and the $1.60 hourly rate they were paidfor such work was referred to as "makeup" or "notmaking production." The employees also referred tothe minimum wage of $1.60 as their "quota" whichthey were expected to make.Respondent Vice President Harry Seals testified,without contradiction, as follows: Respondent main-tains a market or sales office in Dallas,Texas, and ona quarterly basis buyers come into this office to seewhat the Respondent has to sell and to place orders.However, in January 1970, Respondent's market andbusinesswere "pretty bad," it was the "worst market"Respondent had "had in twenty years," and even bycontacting other large chain buyers Respondent wasstill unable to get sufficient orders. Although Respon-dent ordinarily produced about 150,000 garments amonth, Respondent only sold approximately 120,000garmentsin February for delivery in February andearlyMarch. As a result of these factors, plus the factthat Respondent's labor costs were excessively highbecause of the high percentage of makeup pay, Sealsdecided that Respondent had more employees thanthe anticipated business warranted. Therefore, Sealsand Respondent President Bogart decided in earlyMarch to reduce the number of employees eventhough Respondent had not had a layoff in the past20 years. Seals decided that he would effectuate thelayoff by determining the number of employees nec-essary for each department and retaining those em-ployees who were the highestearners.Seals thencomputerized a list of all production employees show-ing theiraverage earningsby departments from Janu-ary 1 thru March 14, 1970, and "retained and kept thehighest earners up to the amount of people it wasnecessary for that particular department [to operate]."Those employees terminatedwere not alllaid off atthe same timebut ratherwere let"go as the lines werereduced" because Respondent could not let "all peo-ple go at onetime[since] a garmentgoing through thefactory takes approximately ten days."Respondent contends that 36 employees were laidoff as the result of its decision to reduce its work force.Respondent's Exhibit 10 shows that as of the weekendingMarch 21, 1970, Respondent had 165 employ-ees in itsemploy while as of the week ending May 16,1970 (the week in which the last of the 10 employeeshere involved were discharged), Respondent only had129employees.Thisfactlendscredence toRespondent's contention as to the number of employ-eeslaidoffduringthisperiod.However,Respondent's Exhibit 7, which lists the terminationsby name and department and the record testimonyrelevant thereto, indicates that only 21 or 22 employ-ees were laid off during this period. Accordingly, itwould appear that the 36 figure that Respondent con-tends were laid off must include voluntarytermina-tions and dischargesfor causeas well as those laid offas a resultof the reduction in force.The facts surrounding the termination of each ofthe employees alleged to have been discriminatorilydischarged are set out belowseriatim.1.Vola BarringtonVola Barrington was employed by Respondent inMay 1968. When she was first employed she was as-signed to a bar tack machine for about 3 months.Thereafter she was assigned to a single-needle ma-chine for "about a day," then a double-needle ma-chine for about "another day," then to turninggarments for "at least a week," then to inspecting for"about a week," and then to the position of assistantfloorlady for about a year and a half. At the time ofher termination on March 25, 1970, she was the assist-ant floorlady in Department 3 under the supervisionof Dorothy Ferguson. Her duties as assistant floorla-dy consisted of distributing "work [bundles of cloth-ing] to the ladies when Dorothy Ferguson would tell BOGART INDUSTRIES, INC.[her] to."'Barrington signed a union authorizationcard on March 20,1970, and attended a few unionmeetings.However,her name was not included onany of the organizing lists sent to the Respondentuntil the April 3, 1970,listwhich was sentafterhertermination on March 25, 1970.Barrington testified,and the Trial Examiner cred-ited her testimony,that in early January 1970,Super-visor Ferguson told her:"Iwish the Union wouldhurry up and get it over with.We have had nothingbut trouble since it started."Barrington replied thatshe saw nothing wrong with the Union and that shehad worked in a union shop before and it was a niceplace to work.Further,on March 14, 1970,Fergusonasked Barrington if she knew"who all signed unioncards,"and on March 16, 1970,Ferguson informedBarrington that she knew Barrington had a unionbadge,and, then she asked-Barrington why she wasnot wearing it. Barrington told Ferguson that she hadleft her badge at home which apparently was not truesince Barrington did not sign a union card untilMarch 20, 1970.Barrington stated that after the March 14 and 16conversations with Ferguson,Ferguson told her togive "little bundles"to certain operators and "largebundles" to others so that the work was not distrib-uted "pretty evenly"as it was before.2Barrington stat-ed further that Ferguson got "kind of mean"to her,told her"to do mean things to the ladies,"and direct-ed her to make reassignments of machines,a functionwhich Ferguson had previously performed on herown initiative.'On March 25,ProductionManager Grodin toldBarrington that Ferguson's line was"folding up" andthathe would have to let her go.In reply toBarrington's question of whether he could place her"anywhere else in the plant on a single needleanywhere,"Grodin replied that he "tried to get [her]on the single needle but they wouldn't let [him]."Gro-din then told Barrington that "it might be for the bestthat[she was] leaving now, the way things are going."Barrington also stated that the Monday before herdischarge on Wednesday, some employees in Depart-ment 3 were transferred to other departments. Re-spondent points out that the working force inDepartment 3 was reduced by 2 terminations otherthan Barrington and 17 transfers and contends thatthis reduction made it unnecessary for Ferguson toi In the representation case herein, it was found that assistant floorladiesare not supervisorsand should be includedin the unit.2In his discussion of Barrington,the Trial Examiner seems to state thatBarrington testified that the change in distributionfollowed her Januaryconversations with Ferguson.However, Barrington's testimonyclearly andspecificallyplaces the changein distribution of bundlesafterher March 14and 16 cdnversations with Ferguson3Barrington testified later, however, that Ferguson"might have on one ortwo occasions before"March 14 told her to move an operator from onestation to another.191have an assistant.On these facts, the Trial Examiner found that Re-spondent discharged Barrington because of her unionactivities in violation of Section 8(a)(3) and (1) of theAct. The Trial Examiner stated that "[f]or the variousreasons given herein, it appears to me that if a reduc-tion in this department made unnecessary an assistantfloorlady-Barrington would have been transferredto other departments like other employees had it notbeen for heropensupport of the Union." (Emphasissupplied.)First, it is clear that the Trial Examiner's characteri-zation of Barrington's support of the Union as "open"is incorrect. Barrington did not sign a union card untilMarch 20, 1970, and, although she said she attendeda "few" union meetings, the record does not revealwhether such attendance was before or after shesigned the union card. Further, she never wore herunion badge to work. It thus appears that her supportof the Union was, if anything, more secretive thanopen.Second, the Trial Examiner's "various reasons giv-en herein" must have been in reference to his findingsthat:(1) After Barrington asked to be transferred to asingle-needle machine, Grodin replied that theywould not let him and that it might be for herown good the way things were.(2) There was no evidence of dissatisfaction withBarrington's work and apparently she was neverreprimanded prior to her termination.(3) In January 1970, "she had replied to an an-tiunion remark by Ferguson, stating that she hadworked in a union plant before and that `it wasa real nice place to work.' "(4) "Barrington had thereafter signed a Unioncard ... leading to Ferguson's 8(a)(1) conduct"on March 14 and 16, 1970.(5) "[S]oon after becoming aware of Barrington'sunion activities, Ferguson then began to requireBarrington to perform unpleasant duties involv-ing uneven and unfair distribution of work bun-dles, and reassignment of machines."With respect to (1) above, the statement by Grodin,ifmade, is too equivocal upon which to base a findingthat Barrington was being terminated for her unionactivities.Also, as Barrington testified, she hadworked on a single-needle machine foronly 1daysince her employment. Thus, it is quite easy to per-ceive why Respondent did not transfer her to a single-needle machine when obviously more experienced op-erators were also being terminated .4With respect to (2) above, although "there was noFor example, Mary Turpin (an alleged discrimmatee) had been a single-needle operator for approximately 3 years and was terminated on March 20,1970. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence of dissatisfaction with Barrington's workand apparently she was never reprimanded prior toher termination," Barrington testified that before shebecame assistant floorlady, she had trouble meetingher quota in all the other jobs she performed exceptinspecting. This fact plus Respondent's uncontrovert-ed evidence that it was economically necessary tomake a reduction in force destroys the validity of thisbasis of the Trial Examiner's finding.With respect to (3) above, Ferguson's antiunionremark referred to by the Trial Examiner was that shewished the "Union would hurry up and get it overwith" because they had "had nothing but troublesince it started." This remark was not alleged as aviolation of Section 8(a)(1) and, in our opinion, wasnot necessarily antiunion since it logically can be in-terpreted to mean simply that Ferguson wished thatthe Union's campaignwould soon be over, withoutregard to whether it should win or lose.With respect to (4) above, the Trial Examiner's con-clusionthat Barrington's signinga union card led toFerguson's 8(a)(1) conduct carries its own deathwound. Since Barrington did not sign her union carduntilMarch 20, it couldnothave led to Ferguson's8(a)(1) conduct which was committed on March- 14and 16.With respect to (5) above, while such conduct mayhave been violative of Section8(a)(1), ifithad beenso alleged, it is insufficient evidence upon which toground a violation of Section 8(a)(3).It is true that all the circumstances surroundingBarrington's termination leave a possible suspicionthat she was discharged for unionreasons.However,evidence that creates only a suspicion that an employ-ee wasdischarged for such reasons is not sufficientevidence upon which to base a finding of a violationof Section 8(a)(3). Accordingly, in all circumstancesof this case, we find that the General Counsel failedto carry his burden of showing that Barrington wasterminated because of her union activity. According-ly,we shall order that the complaint be dismissedinsofar asit alleges that she was discriminatorily dis-charged.2.LucyKincannonLucyKincannon was employed by Respondent in1966 and was terminated on March24, 1970. She firstworked as a single-needle operator for about 3months;in 1967 she was transferred to a "utility" job;in 1969 she became a bundle girl; and in November1969 she was transferred back to a "utility" job inDepartment 19 where she was working when she wasterminated.Kincannon testified that at the time of heremployment,she told Hiring Supervisor Wilda Brockthat she could do anything except pressing which shefound painful because of a bad back. Although shedid not list this condition on her employment applica-tion form, she testified that Brock appeared to make-this notation on her application form.Kincannon became aware of the union organiza-tional drive in May 1969, and signed a union authori-zation card in June 1969. Her name did not appear onany of the organizing lists sent to Respondent by theunion. On or about March 19, 1970, she was sitting ina car outside the plant waiting for other employees toget off work, and Union Organizer Helen Phipps gotin the car to talk to her. Shortly thereafter, SupervisorGrodin came out of the plant and stooped down andlooked into the car from about 10 yards away. Phippsthen told Kincannon to wear her union badge to workthe next day (March 20) which she did and she contin-ued to wear it to work until she was terminated onMarch 24-2 or 3 days later.On March 23, although Kincannon had never beenassigned to press before, Brock sent Kincannon to"underpress" in Department 1 which was supervisedby Nadine Burns. Kincannon told Burns that shecould not press because of her back, but neverthelessshe did press until noon. At that time she went toGrodin and told him she could not press because ofher back and that she had told Brock about it. Grodincalled in Brock who denied that Kincannon had evertold her about her back problem. Grodin asked Kin-cannon to try to press the rest of the day and told herto come back to talk to him if she could not. She triedto contact him later that afternoon since her "backwas hurting so bad," but he was not available. She"finished the day out on the press."5 The next day(March 24), Kincannon went to Grodin's office andGrodin told Kincannon he would have to fire herbecause he did not have any work for her.Brock testified that Kincannon was transferred topressing because of production requirements and notbecause of union considerations. Respondent con-tends that Kincannon was terminated solely becauseof the reduction in force and that it had no work forKincannon to perform. Respondent's Exhibit 7 showsthat six employees were terminated in Department 19of whom only three are alleged to have been terminat-ed for union reasons. Exhibit 7 also shows that Kin-cannon was the poorest piece rate earner in thedepartment-averaging only $0.553 an hour fromJanuary 1 thru March 14, 1970, while the lowest wageearner retained averaged $1.157 an hour which ismore than twice as much as Kincannon's average.On these facts, the Trial Examiner appears to findthat Kincannon was assigned to press after, and be-5Boththe Trial Examinerand Respondent state thatshe did notfinish theday pressing However,Kincannon testified,without contradiction, that shedid finish the daypressing BOGART INDUSTRIES, INC.193cause, she was seen talking to a union organizer andbecause she wore her union badge at work, and thatthis assignment was made even though pressing was"the very job Kincannon had advised Brock that shecould not do when she made her application for em-ployment." Further, the Trial Examiner did not ac-cept Brock's testimony that there was no other jobthat Kincannon could have done because "Kincan-non had been employedsince1966 and worked inseveral different jobs from time to time-and there isnot credited evidence that she did not perform thosejobs satisfactorily." For these reasons the Trial Exam-iner found that Respondent terminated Kincannon inviolation of Section 8(a)(3) and (1) of the Act.We disagree. In the first place, the fact that Kincan-non was assigned to pressing the day before she wasdischarged is almost totally irrelevant except perhapsfor background purposes. There is no allegation orcontention that Kincannon was discharged becauseshe refused to press or that she was forced to quitbecause Respondent discriminatorily assigned her toa job which Respondent knew she could not perform.The record shows that the decision to terminate thesix low piece rateearners,of whom Kincannon wasthe lowest, in Department 19 was made at least a weekbeforeKincannon was assigned to pressing. Further,Kincannon testified on redirect that she called hersupervisor a few days prior to her discharge (March20, 1970) and asked if she could stay home becausethe work was "scarce" or "short" but her supervisortold her to come in as there was "plenty of work."Kincannon stated that she came in but there was"hardly" any work to do and that she "hunted workallday."Thistestimony is consistentwithRespondent's contention that Kincannon was termi-nated because of a lack of work and refutes the TrialExaminer's refusalto accept Brock's testimony thatthere was no other work for Kincannon to do.Accordingly, in all the circumstances surroundingKincannon's discharge, we find that the GeneralCounsel failed to carry his burden of showing thatKincannon was discharged because of her union ac-tivity.Accordingly, we shall order that the complaintbe dismissed insofar as it alleges that Respondentdiscriminatorily discharged Kincannon.3.Joyce ElkinsJoyce Elkins was employed by Respondent fromMarch 1968 until May 14, 1970, mostly as an under-presser. Elkins first became aware of the union organ-izational drive in April 1969 and actually joined theUnion the latter part of December 1969 or the firstpart of January 1970. She thereafter talked to otheremployees about signing union authorization cardsand attendedunion meetings.Beginningabout a weekafter she signed the union card, she continually woreher union badge on her blouse while at work.In the latter part of March 1970, Elkins was sporad-ically laid off and recalled for a period of time, butwas called back on a full-time basis before her May14, 1970, termination. When she was called back, shewas assigned to the finished press department which,she contended, was considerably different from herold job as an underpresser. As an underpresser, shehad pressed out seams on collars, belts, and items ofthis type while in the finished press department shewas required to press the full garment and she con-tended, as a result, she did not often make her quota.On May 14, Elkins was called to the office of Pro-ductionManager Reiter who told her that he wasgoing to have to let her go because she "was too deepin makeup."6 Elkins tried to explain that if they hadnot given her work to another girl and switched herjob, she could have made her quota like she did be-fore. Elkins averaged $1.280 per hour for the periodJanuary 1 thru March 14, while the lowest wage earn-er retained averaged $1.333 per hour.On these facts, the Trial Examiner found that Re-spondent violated Section 8(a)(3) and (1) by dis-charging Elkins because she "not only made herproduction, but at times exceeded it until she too wasidentified as an active supporter for the Union andthen her duties also changed," and "just a few weeksprior to the May election, she was put on a 'considera-bly different' pressing operation." The Trial Examinerconcluded that "[i]t is little wonder that Elkins did notmake her average hourly cutoff rate."We disagree. The record simply does not supportthe Trial Examiner's conclusions. Thus, while Elkinswas able to make her quota only approximately twicein the 16 weeks from the time she became a unionadherent (January 1970) until her discharge (May 14,1970),' she also made it only five times in the 16 weeksprior to the beginning of her union activity 8 in Janu-ary 1970 and only once in the 11 weeks which imme-diately preceded this activity? Thus, it is clear fromthe record that the Trial Examiner was incorrect infinding that Elkins had "not only made her produc-tion, but at times exceeded it until she was identifiedas an active supporter for the Union." Indeed, therecord shows that Elkins had difficulty making herproduction both before and after she had becomeknown as an active supporter of the Union. In fact,the record supports Respondent's contention that El-kins was discharged because she was "too deep inmakeup." Accordingly, we find that the General6 Alleged discnnunatees Washington and Morgan were also terminated atthis time.7 See G.C. Exhs. 17 b thru q.8 See G.C. Exhs. 16 If thru 16 w and 16 xx, 16yy,and 17 a.9 See G C. Exhs. 16 0o thru vv, 16 xx, 16yy,and 17 a. 194DECISIONSOF NATIONAL LABOR RELATIONS BOARDCounsel has failed to prove that Elkins was dis-charged because of her union activity. Accordingly,we shall order that the complaint be dismissed insofaras it alleges that Respondent discriminatorily dis-charged Elkins.4.Almeda BruceAlmeda Bruce worked for Respondent from July1968 to March 25, 1970, and at the time of her dis-charge was working on the skirt line. She signed aunion authorization card on or about May 23, 1969,at a union meeting.10 She was appointed to theUnion's organizing committee and Respondent wasnotified by telegram on May 23, 1969, that Bruce wasamember of the Union's organizing committee.Bruce solicited cards from 10 or more employees.Bruce stated that up until May 23, 1969, she hadalways worked on one machine doing darting andshoulder seaming but that after her identification withthe Union she was moved to different places and wasgiven articles to work on which carried low piecerates. She also testified that she was given odd jobswith some times only two garments in a bundle, thatit took extra time to untie each separate bundle, workeach garment therein, and then retie the bundle forfurther processing. Bruce also testified that these newjob assignments required the changing of threadwhich caused more loss of time. On March 25, 1970,Grodin informed Bruce that he would have to termi-nate her because her production was low. Bruceaveraged $1.098 per hour from January 1 thru March14, 1970. The lowest wage earner retained in her de-partment averaged $1.218 for the same period.On these facts, the Trial Examiner found that Bruce"had no difficulty making production levels until theCompany was notified by telegram that she was onthe organizing committee"; she was an "active unionsupporter"; "due to union considerations she wasmoved from job to job and was given time consumingwork with low piece rates"; and there was "no eco-nomic justification or contentions that employees hadto be moved around or other arrangements made tokeep them busy" at the time Bruce's job assignmentwas changed. Thus, the Trial Examiner found Re-spondent violated Section 8(a)(3) and (1) when it dis-charged Bruce.We disagree. Again the Trial Examiner's thresholdconclusion is incorrect-the record does not supporthis conclusion that Bruce had no difficulty makingproduction until the Company learned of her unionactivity. Bruce testified that before her union activity,she only made her quota"a few times. ""(Emphasis10Bruce testifiedthaton thefollowing Monday, her supervisor told her thereason she had beensick the previo'.s Saturday was because she had signeda union cardsupplied.)With respect to the Trial Examiner's con-clusion that in mid-1969 there was "no valid economicjustification or contentions that the employees had tobe moved around or other arrangements made to keepthem busy," Bruce testified on cross-examination thatpriortoMay 1969 she had worked in the cutting room1day, worked in the shipping department two or threetimes, did "top stitching, putting [in] name facings,arm facings, and attached the top and bottoms togeth-er," and worked on the "belt loop machine, makingbelt loops for the skirt and things."" Further, there isuncontroverted evidence in the record that employeeshave always been moved around from place to placedue to production requirements."In all these circumstances, we find that the GeneralCounsel has failed to carry his burden of proof show-ing that Respondent discharged Bruce because of herunion activity. Accordingly, we shall order that thecomplaint be dismissed insofar as it alleges that Re-spondent discriminatorily discharged Bruce.5.Felipa GamezGamez worked for Respondent from June 1961 toMarch 25, 1970, except for a 6-month period in late1968 and early 1969. Until sometime in March 1969,Gamez worked as a "bander." Gamez signed a unionauthorization card in May 1969 and thereafter woreher union badge at work constantly. She also solicitedother employees to join the Union. She testified thatafter she signed her union card, Supervisor Burnsasked her if she had attended a union meeting.14 Ga-mez testified that prior to joining the Union she hadbeen able to make her quota. She stated that after shestarted wearing her badge, she began to get low piecerate work, and was continually changed or transferredto belting, collars, darting, and other odds and endswhich slowed her production. Sometime in the fall of1969, a note was attached to her check which statedthat her production was low and to report to Grodinabout it. She explained to Grodin that the articles shewas working on were "very small articles that took11Bruce testified that after May 1969, Floorlady Burns told her to changeher timesheets to show lower production "because they [Respondent] wouldraise the piece rates if [she] turned in that much " However, uncontrovertedrecord evidence shows that Respondent changed from the use of timecardsto IBM cards after January 1969 Thus, this incident, if it occurred, had tooccurbeforeJanuary 196912 Some of these jobs were hourly rated jobs On the third redirect exam-ination, however, Bruce testified that she had never been assigned to non-piecework hourly rated jobs before she signed a union card13The exhibits (G C Exhs 16 a thru 16 j, 16 1 thru 16 vv, 16 xx, 16 yy,and 17 a) showing the earnings of Elkins for pay periods ending January 18,1969, thru pay period ending January 3, 1971, reveal that for those 50 weeks,Elkins did some timework during 35 of those weeks This evidence makes itclear that before there was union activity, employees were switched aroundand did other types of work than on the piece rate jobs to which they wereassigned Also, Gamez, another alleged discrimmatee, testified that Respon-dent "changed people nearly every day "14This interrogation was not alleged as a violatipn of Sec 8(a)(l) BOGART INDUSTRIES, INC.more time and ... [were] different from the type ofoperation that [she] had had." She asked Grodin toreturn her to her old job as a "bander" but nothingwas ever done about it. On March 25, 1970, Grodintold her she was terminated because she was not mak-ing production. Gamez averaged $0.955 per hourfrom January 1 thru March 14, 1970. The lowest wageearner retained in her department averaged $1.218 perhour for the same period.On these facts, the Trial Examiner found thatRespondent's "makeup" or "not making production"version given as the reason for Gamez' discharge doesnot "stand careful scrutiny" in that "the failure tomake production cutoff originated in discriminatorywork assignments" since she was active in the Unionand encountered little or no difficulties with produc-tion goals or otherwise until her union activities start-ed. The Trial Examiner, finding that her dischargewas violative of Section 8(a)(3) and (1), concluded bystating that "Gamez' job classification was that of a`bander' and even with her years of seniority, the onlybanders that remained at the time of her dischargewere nonunion personnel."We disagree. The Trial Examiner infers that Re-spondent switched Gamez from her "bander" job toother jobs because of her union activity. However,according to Gamez, "[i]iiMarch of 1969, [she]worked about two, maybe three weeks" as a banderwhich was thelasttime she worked as a bander beforebeing switched to other jobs. Thus, she was switchedfrom banding to other jobs before she joined the Un-ion in May 1969. Consequently, the reason for her jobswitch could not have been because of her union ac-tivities. The fact that, as the Trial Examiner states, theonly banders that remained at the time of Gamez'discharge were nonunion personnel 15 does not in it-self prove that her discharge was discriminatorily mo-tivated. Gamez was warned in August 1969 about herlow production and from January 1 thru March 14,she still averaged well below her quota (in fact she wasthe next to the lowest producer in her department atthe time of her discharge) and was one of seven em-ployees discharged in her department for low produc-tion. Only three of these seven employees were allegedas discriminatees. In all the circumstances of this case,we hold that the General Counsel failed to carry hisburden showing that Respondent discharged Gamezbecause of her union activity. Accordingly, we shallorder that the complaint be dismissed insofar as italleges that Respondent discriminatorily dischargedGamez.15The onlyevidence in the record withrespect to this contention is thetestimony of Gamez.However, other thanby firstnames, shecould notidentify who these nonunion banders were.Thus, it is notpossibleto checkwhether they were on any of the organizational lists submittedby the UniontoRespondent.6.Mary Turpin195Mary Turpin worked for the Company from 1967until approximatelyMarch 20, 1970. She signed aunion authorization card on March 31, 1969, and wasable to get "two or three" of the "Spanish ladies" tosign union authorization cards. Although she statedshe was on the Union's organizing committee, shenever wore her union badge to work and her name didnot appear on any of the union lists submitted toRespondent until the April 3 list which wasaftershehad been terminated. She testified that she discussedthe Union at lunchbreaks in the presence of LesiaHarper whom she understood was the supervisor overthe hemmers but that she "never talked to Mrs. Har-per about the union."Turpin spent most of her time as a single-needlemachine operator, but she also helped out as a hem-mer and did other jobs as needed. Turpin statedthat she made her quota "most of the time" but that"[s]ome things, it took a little longer and sometimes Icouldn't." She testified, however, that about 2 weeksprior to her termination she was given two jobs oneach garment and had to do both darting and seamingwhereas previously she had performed only one oper-ation.While performing these two operations, bundlegirlGordon complained and criticized Turpin be-cause she was not going fast enough. Turpin arguedwith Gordon and stated she was not able to performtwo operations and keep up with the others.On Friday, March 13, Turpin called in sick. Severaldays later, she went to the plant and Grodin told herhe had started termination papers on her because ofher argument with Gordon. However, after he re-viewed her record, he instructed Brock to put Turpinon another job when available. During the latter partofMarch, Turpin called Respondent about her jobbut was told that work was "bad" and that there wasno work available for her so she was being laid off.Turpin averaged $1.053 per hour for the periodJanuary 1 to March 14 while the lowest retained wageearner in her department averaged $1.157 for thesame period.On these facts, the Trial Examiner concluded that"a similar pattern was followed in [Turpin's] case and[her] failure to make the average hourly earnings cut-off rate in her department must also be attributed todiscriminatory work assignments" in that she "hadnever been required to perform two operations on onegarment before, and it was only after her union activi-ty that she was assigned these two operations." Ac-cordingly, the Trial Examiner found that Respondentviolated Section 8(a)(3) and (1) by discharging Tur-pin.We disagree. In the first place, it is highly question- 196DECISIONSOF NATIONALLABOR RELATIONS BOARDable whether the General Counsel has shown the re-quisiteRespondent knowledge of Turpin'sunionactivity.Although she signed a union card in March1969, she never wore her union badge to work and hername did not appear on any of the Union's organizinglists until the April 3 list which was submittedafterTurpin was laid off.The only possible way Respon-dent could have learned of Turpin's union activitywas through Lesia Harper in whose presence Turpintestified she spoke of the Union.Although Turpinstated sheunderstoodHarper was a supervisor, therecord is otherwise barren as to Harper's duties orauthority.The record is thus at best weak in its show-ing of Respondent's knowledge of Turpin's union ac-tivity.Moreover,the Trial Examiner'sconclusion thatTurpin failed to make her quota because of discrim-inatory work assignments is not supported by the rec-ord. Turpin testified that she was only assigned to the"two operations"approximately 2 weeks before herlayoff on March 14.If she had made her quota for the11 weeks from January I to the time she was assignedthe "two operations"and had averaged absolutelynothing for the 2 weeks she was assigned to the twooperations,she would still have averaged$1.35 anhour for the period of January 1 to March 14. Whenthat figure is compared to the$1.053 that she actuallyaveraged for the period,it is quite clear that thechange in her assignment was not the controlling fac-tor in her inability to make her quota.Furthermore,the record shows that she was paid piece rates forbothoperations she performed during that 2-week period.And the record also shows that six employees inTurpin's department were laid off,but only three werealleged to be discriminatees.In all the circumstances of this case,we hold thattheGeneral Counsel failed to carry his burden ofshowing that Turpin was discharged because of herunion activity.Accordingly, we shall order that thecomplaint be dismissed insofar as it alleges that Re-spondent discriminatorily discharged Turpin.7.Mae Bell WashingtonMae Bell Washington worked for Respondentfrom 1964 until May 1970. She was appointed to theUnion's organizing committee and her name ap-peared on the union list submitted to Respondent onMay 23, 1969.Washington was reassigned from the perma pressdepartment to the pressing department when the for-mer was closed in December 1969. From the pressingdepartment she was switched to marking buttons,then to hanging and pricing clothes,and then aboutApril 1970 back to the pressing department to workon a machine called the"steam puff."In late March,she received a slip warning her about her "makeup";however,she testified that about a week later shetalked to her supervisor about it and her supervisorsaid"she was doing good."On May 14,ProductionManager Reiter told Washington she was dischargedbecause she had "too much makeup."On these facts,the Trial Examiner concluded thatWashington's"failure tomake production cutoffsoriginated in discriminatory work assignments, thatshe encountered little or no difficulty with productiongoals or otherwise until her union activities started,"and that she was making steady improvements in hernew job when discharged.Thus,the Trial Examinerconcluded that Washington was discharged becauseof her union activity in violation of Section 8(a)(3)and (1).We disagree,as the record is devoid of evidencethatWashington's new work assignments were madeon a discriminatory basis.The record shows that shewas transferred in December 1969 from the permapress department to pressing because the perma pressdepartment was closed.Washington testified that sheworked in the pressing department for 1 week and"experienced difficulty over there,so I asked MamieCrowder would she transfer me some other place"and "she transferred me to the sewing department."She also testified"when they didn't have anything elsefor me to do[hanging clothes,belting,sizing them andputting price tags on them],they told me to go to thepressing department on the steam puff."She testifiedfurther that she was"sure"Respondent moved heraround in order to provide work for her and that shewas "not complaining"about being moved around.Thus,the record evidence,rather than showing thatWashington was moved around for discriminatorypurposes,shows that she was moved around to pro-vide her with work or at her own request-clearlynondiscriminatory reasons.Further, the Trial Examiner's conclusion that shehad little or no trouble making her production quotauntil her union activity started is clearly incorrect.Washington testified that she made her quota in theperma press department and when that departmentclosed inDecember 1969she had been active in theUnion for 6 or 7 months(sinceMay 1969). Withrespect to whether she made her quota after Decem-ber 1969,Washington testified that she had made herquota for 3 weeks or so before she was discharged onMay 14,but she admitted that when she received thewarning slip because of her "makeup,"she was onlyaveraging about 90 cents an hour.Also, Respondent'sExhibit 7 shows that for the period January 1 thruMarch 14, Washington only averaged$0.691 per hourwhich made her the lowest wage earner in her depart-ment,while the lowest retained wage earner in her BOGART INDUSTRIES, INC.197department averaged $1.333 per hour for the sameperiod. Finally, the Trial Examiner's statement that"Washington was making steady improvements in hernew job when discharged" is irrelevant in all the cir-cumstancesof this case since she was discharged be-cause of her low production for the period of JanuaryI thru March 14, 1970. This was the same period thatRespondent utilized in making all the other dis-charges. Since there is no record evidence showingthat Respondent utilized this period for antiunion rea-sons, we find that the General Counsel has failed tocarry his burden showing that Washington was dis-charged because of her union activity. Accordingly,we shall order that the complaint be dismissed insofaras it allegesthatRespondent discriminatorily dis-charged Washington.8.Florence MorganFlorence Morgan was employed by Respondentfrom 1964 to May 14, 1970, at which time she was aninspector trimmer. She signed a union authorizationcard on May 23, 1969, and her name appeared on thetelegram sentby the Union to Respondent on thatdate.Morgan solicited about 10 other employees tosign unioncards and distributed union leaflets on fiveor six occasions.She also wore her union badge al-most continuously at work. Morgan was absent fromwork from June 27 to August 13, 1969, because ofillness.She stated that upon her return, she made herquota "[o]ff and on," and "[a]t times we would; attime we wouldn't according to what we were doing."In December 1969, Louis Thompson became her su-pervisor and, according to Morgan, "required us totrim the garmentinside, turn them, and trim the out-side" which caused a slowdown in production and itwas "quite a bit" harder to make her quota. Morganalso testified that there was a "Cuban girl," who didnot wear a union badge, working next to her who didnot "trim the garment on the inside." In April 1969,Morgan received a slip about her production andwent to see Grodin who told her Respondent wantedproduction, not explanations. On May 14, 1970, Reit-er told her she had not "made production" and termi-nated her. Morgan averaged $1.212 per hour for theperiod January 1 thru March 14 while the lowest wageearner retained in her department averaged $1.258 forthe same period.On these facts, the Trial Examiner found thatMorgan's "failure to make production requirementscutoffs originated in discriminatory work assign-ments," that she "encountered little or no difficultieswith production goals or otherwise until [her] unionactivities started," and that she "was also assigneddifferent duties after being identified for the unionand had to perform jobs which slowed her productionand which nonunion employees did not have to do."Thus, the Trial Examiner found that Respondent vio-lated Section 8(a)(3) and (1) by discharging Morgan.We disagree. In the first place, there is no evidencein the record showing whether Morgan made her quo-ta before her union activity started in May 1969. Allthe record reveals with respect to her ability to makeher quota is her testimony that she made her quota"off and on" after she returned to work in August1969. Further, the Trial Examiner's assertion that shewas assigned different duties after being identified forthe Union in May 1969 ignores Morgan's testimonythat it was in December 1969 that her duties changedas a result of a new supervisor taking over the line andthat he required "us" to trim the inside as well as theoutside of each garment. It is true that she testifiedthat a "Cuban girl" did not trim the inside of gar-ments, but she also testified that the new supervisor"couldn't tell the [Cuban] girl what to do because hedidn't speak Spanish and she didn't speak English,"and that "the [Cuban] girl didn't know the differ-ence."Finally, the Trial Examiner's conclusion that Mor-gan had to perform jobs which "nonunion employeesdid not have to do" must refer to Morgan's statementthat the "Cuban girl" did not trim the inside of thegarments. Such a conclusion is speculative at bestsinceMorgan only identified her as not wearing aunion badge, not as a nonunion employee. As statedsupra,employee Mary Turpin, who was an active un-ion supporter from March 1969, never wore her unionbadge at work. Thus, simply because the "Cuban girl"did not wear a union badge at work did not make hera "nonunion" employee. Thus, we hold that the Gen-eral Counsel has not carried his burden showing thatRespondent discharged Morgan because of her unionactivities.Accordingly, we shall order that the com-plaint be dismissed insofar as it alleges that Respon-dent discriminatorily discharged Morgan.9 and 10.Gertrude Evans and Lorene PhelpsGertrude Evans and Lorene Phelps both joined theUnion in early 1969 and were on the organizing listsent to Respondent on July 28, 1969. Both were veryactive union adherents and solicited 10 to 30 otheremployees to join the Union. Both testified that afterbeing identified with the Union, they began to getsmaller bundles or scrap items to work on which madeit difficult for them to make their quotas. Phelps alsotestified that work which was "perfect" was returnedto her for repairs. Both received warning slips becauseof their low production around January-February1970, but were told, in effect, that their low produc-tion was understood.Phelps was discharged on March 25 and Evans was 198DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged on March 27, 1970, because of low pro-duction." Evans averaged $1.092 per hour for theperiod of January 1 thru March 14, 1970, while thelowest wage earner retained in her department, otherthan a probationary employee, averaged $1.218 perhour for the same period. Phelps averaged $1.117 perhour for that period while the lowest wage earnerretained in her department averaged $1.157 per hour.On these facts, the Trial Examiner found that thefailure of Phelps and Evans to make production re-quirements was due to discriminatory work assign-ments and that, thus, their discharges were violativeof Section 8(a)(3) and (1) of the Act.Accepting the Trial Examiner's credibility findingsin the cases of Phelps and Evans, we find that therecord evidence comes very close to supporting hisfindings. However, when their discharges are consid-ered in conjunction with all the other discharges, wefind that the record evidence does not support a find-ing that they were discharged because of their unionactivities. Thus, as discussedsupra,the testimony ofbundle girl Barrington that she was told to give "littlebundles" to certain girls and "large bundles" to othergirls lends sustenance to the claim of Phelps and Ev-ans that they were assigned little bundles after theybecame identified with the Union which made it diffi-cult for them to make their quota. However, sinceBarrington testified that these changes in distributiontook placeafterMarch 14 and 16, 1970, such suste-nance completely vanishes since the period Respon-dent used to determine who was to be laid off wasfrom January 1 thru March 14, 1970. Further, theTrial Examiner's findings of discriminatory layoffswere based on "a similar pattern" and similar circum-stances of discrimination.However, as we havefound, the record does not support a finding that therewas a "pattern" of discriminatory discharges in thiscase.Thus, we find that, although the circumstancesraise a suspicion that Phelps and Evans were termi-nated because of their union activities, the GeneralCounsel has failed to carry his burden showing thatRespondent discharged Phelps and Evans because oftheir union activities. Accordingly, we shall order thatthe complaint be dismissed insofar as it alleges thatRespondent discriminatorily discharged Phelps andEvans.Our dissenting colleague contends that in this casewe have departed "from the proper standard ofproof-a preponderance of the evidence" and that wehave ignored "the thrust 'of the evidence." In answerto this contention, it must be pointed out thatRespondent's reduction in force was unquestionably16Both Phelps and Evans accused Respondent of discharging them be-economic. The Trial Examiner assumedarguendothatthere was "some valid economic reason justifying thedecision to make a reduction in the work force" andthe uncontroverted record evidence supports such as-sumption. Further, the Trial Examiner did not find,nor would the record evidence support such a finding,that the period selected (January 1 thru March 14,1970) to determine who should be terminated wasselected for discriminatory reasons. The fact that theGeneral Counsel alleged that only 10 of the 21 or 22employees who were thus terminated as a result of thereduction in force were discriminatedagainst mustalso be duly considered,as wellas the fact that theUnion provided the Respondent with lists totalingmore than 56 names of employees whom the Uniondesignated as its organizing committee. Further, closescrutiny of the documentary evidence (General Coun-sel Exhs. 10 and 13 and Respondent Exh. 7) does notreveal any pattern showing that the last employeeterminated in the various departments was a unionadherent or that the first employee retained was non-union. Indeed, an examination of the employee listsdiscloses that in none of the departments was thedivision line between retention and terminationdrawn at a point which could give rise to any suspi-cion of discrimination.In face of these facts, however, the Trial Examinerfound that there was a "similar pattern" followed inthe terminations involved in this case and that "unionconsiderations did play the controlling and predomi-nate" role in the terminations. Accepting our dissent-ing colleague'sagreementthat the discriminatorydischarge findings as to Kincannon, Turpin, Wash-ington, and Morgan cannot be sustained, we then areleftwith a finding (if we are to accept his position)that no more than 6 out of 21 or 22 terminated em-ployees were discriminatorily terminated and thusthat a "similar pattern" was followed only in thesecases.We believe such a conclusion is untenable in allcircumstances of this case.Contrary to our dissenting colleague'sassertion, wewould not require Thoreau's proverbial "trout in themilk" before finding that the milk had been watered.In fact, we agree with our dissenting colleague thatwhile it "may be desirable to show the trout in themilk ... it is also enough to show scales or otherevidence that the fish has been there." However, un-like him, we would not hold that themere circumstan-tial evidence that there was a pond on the farm wouldalso support a finding that the milk had been watered.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-causeof their union activity at the time of their discharge.tionsBoard adopts as its Order the recommended BOGART INDUSTRIES, INC.199Order of the Trial Examiner as modified below andhereby orders that Respondent, Bogart Industries,Inc., Fort Worth, Texas, its officers, agents, succes-sors,and assigns,shall take the action set forth in theTrial Examiner's recommended Order as so modified:1.Delete paragraph 1(d) and redesignate para-graphs 1(e) and 1(f) as paragraphs 1(d) and 1(e), re-spectively.2.Delete paragraphs 2(a) and (b) and renumberparagraphs 2(c) and (d) as paragraphs 2(a) and (b),respectively.3. Substitute the attached Appendix for the TrialExaminer'sAppendix.IT IS HEREBY FURTHER ORDERED that the complaintherein be, and it hereby is, dismissed insofar as italleges thatRespondent violated Section 8(a)(3) and(1) by discharging Vola Barrington, Lucy Kincannon,Joyce Elkins, AlmedaBruce,Felipa Gamez, MaryTurpin,Mae BellWashington, FlorenceMorgan,Gertrude Evans, and Lorene Phelps.MEMBERS JENKINS,dissenting:The Trial Examiner found that Phelps was dis-charged because of failure to "make production" andthat this failure resulted from discriminatory workassignments.He based his conclusion of discrimina-tion in work assignments on Phelps'credited testimo-ny that after the union campaign began, and after theUnion had advised Respondent that she was on theorganizing committee, she "receive[d] constantlychanging work assignments,smaller bundlesof work,and even bundles without IBM cards for which shewould receive no credit." He further found that whenshe protested to Production Manager Grodin about awarning for low production in January, he admittedthat the work she had been getting was "garbage" andsaid to pay no attention to the warning. The TrialExaminer also found that some of Phelps' work whichwas done properly was returned for correction byinspectors, that quality control man Templin told herher work was good and told the inspectors not to markany more such work as defective, and that one of theinspectors told Templin that she was told to markPhelps's satisfactory work as defective. The Trial Ex-aminer concluded on the basis of his evaluation of theevidence that, despite the warning to Phelps and themarking of her work as defective, "there was nothingwrong with her work." From the foregoing facts, heconcluded that her workassignmentsand alleged pro-duction deficiencies were discriminatory in origin, notthe real reason for her discharge, and that she was infact discharged for her union activities, in violation ofSection 8(a)(3).My colleagues reject the foregoing facts and con-clusions, on the ground that, because bundle girl Bar-rington was told to give "little bundles" (i.e., difficult,low productive work) to Phelps only during the lasthalf of March 1970, and the production period usedto evaluate Phelps ran only through March 14, 1970,the "sustenance" of Phelps' case "completely vanish-es." It would appear to me Barrington's testimony isclear evidence of discrimination directed at Phelps,removing any necessity for inference. Its occurrenceafterthe production-measuring period Respondentused shows not that Respondent was actingevenhandedly, but that it concluded that its earlierdiscrimination had been sufficient to make a caseagainst Phelps. But however that may be, Barringtonwas only one of the distributors of work, the evidenceof other and earlier discrimination against Phelps inwork assignments is clear, and the Trial Examiner wascorrect in finding the violation, regardless of whethera "pattern" of discriminatory discharges existed. Mycolleagues agree that "the evidence comes very close"to establishing the violation. Unlike them, I would notrequire Thoreau's "trout in the milk" to draw theconclusion.Evans' case is substantially the same as Phelps', asmy colleagues recognize by treating them together. Asdid the Trial Examiner, I would find that Evans' dis-charge violated Section 8(a)(3) of the Act.With respect to Barrington, the record disclosesthat Respondent, through Supervisor Ferguson, be-came aware of Barrington's union support early inJanuary 1970. At that time, Ferguson told Barrington,"I wish the union would hurry up and get it over with.We have had nothing but trouble since it started."Barrington responded that she saw nothing wrongwith the Union, had worked in a union shop before,and it was a nice place to work. My colleagues regardFerguson's remark as ambiguous, rather than antiun-ion. Barrington had no difficulty in understanding theremark to be hostile to the Union, nor do I. Any doubtas to its tenor is removed by the independent 8(a)(1)conduct which my colleagues find here, including aviolation of Section 8(a)(1) by Ferguson herself.Barrington's support for the Union was on this occa-sion candidly and promptly disclosed to Respondent.On a later occasion, when Ferguson informed Bar-rington she knew Barrington had a union badge andasked her why she was not wearing it, Barringtondefiantly answered that she left her badge at home.Thus it is plain that Barrington's support for the Un-ion was correctly described by the Trial Examiner as"open." Her failure to wear her union badge to workis insignificant in the light of her direct and opencomments to Respondent; the fact that she did notsign a union card until March 20 (which my col-leagues regard as heavy with import) is meaningless insuch circumstances and, in view of her prior work ina union shop which she liked, does not even indicateshe lacked a union badge until that date. Thus theTrial Examiner's inadvertent error in ascribing her 200DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge partly to signing a union card rather thanwholly to her open support of the Union is hardlyground for reversing his finding of a discriminatorydischarge of Barrington.The majority concedes that Respondent, soon afterlearning of Barrington's support for the Union, beganto require her to perform the unpleasant duties ofuneven and unfair distribution of work and assign-ment to machines. They apparently regard this fact asinsignificantbecause it was not alleged as anindependent 8(a)(1) violation; but whether or not soalleged, it is a plain indication of union animosity bythe Respondent, focused on Barrington. They alsoconcede that there was no dissatisfaction with herwork, and that she was never reprimanded, prior toher termination. They discount this evidence, howev-er, on the ground that she had trouble meeting quotasin some,but not all, of her prior jobs; but manyemployees had difficulty making quotas yet were notdischarged.The majority finds ambiguous Production ManagerGrodin's statement to Barrington that being fired in-stead of transferred to another job "might be for thebest-the way things are going." The ambiguityeludes me; the context was a union campaign andelection,the message was conveyed to a known unionsupporter, and the message was that getting fired wasbetter than having a job in these circumstances. Betterfor Barrington because she could expect more of thefriction and harassment she had already been subject-ed to?Betterfor Respondent to get rid of a unionsupporter? If neither, what else? Any ambiguity is, ofcourse, removed by Respondent's independent 8(a)(1)conduct, some of it directed toward this particularemployee, and by Respondent's forcing Barrington tomake the discriminatory work assignments afterlearning of her support for the Union.Thus, the only inaccuracy of the Trial Examinerupon which the majority can rely for reversing him isthe inconsequential, and apparently inadvertent,statement noted above, that it was Barrington's sign-ing a union card (instead of, accurately, her opensympathy and support for the union) which contribut-ed to her discharge. I am unwilling to exculpate Re-spondent because of this trivial error in the decision,in the face of the facts conceded by my colleagues orcorrectly found by the Trial Examiner which morethan suffice to establish that Barrington's union sup-port was a reason for her discharge.With regard to Elkins, the majority relies on twofacts to show that her discharge was unrelated to herknown and open union support. The first such fact isthat she made only $1.28 per hour for the periodJanuary 1-March 14, while the lowest wage earnerretained averaged $1.333. But this low earning rateoccurred afterElkins'union support came toRespondent's notice and she was assigned "small,"i.e.,difficult,work, and her "prices," i.e., pieceworkrates, were lowered. Respondent thus selected her forlayoff on the basis of her earnings after January 1970,following the assignment of low-paid work to her atthat time. The second fact my colleagues rely on toshow that Elkins' discharge was unrelated to her un-ion support is that shesometimeshad difficulty mak-ing her quota prior to the time she became identifiedas a union supporter. So she did, but she sometimesmade it. And the salient fact, as the Trial Examinercorrectly noted, is that her difficulties with manage-ment occurred only after her union support wasknown. Such circumstances-shortcomings, if theywere that, tolerated prior to the employee's support oftheUnion, but used as a reason for discharge af-terward-constitute the classic case of pretextual dis-charge.Suchpretextnotonlydissipatestheemployer's defense but is itself cogent evidence ofdiscrimination.When there is added to thisRespondent's establishment of a situation in whichElkins' earnings were certain to be reduced and herwork problems increased, then using her loweredearnings to justify her discharge, it is difficult to un-derstand what additional proof of a discriminatorydischarge my colleagues would require. They disagreewith the Trial Examiner's description of her perfor-mance that she "made her production [and] at timesexceeded it until she was identified as an active sup-porter for the union." They seem to read this asmeaning shealwaysmade her quota, an addition I amunwilling to make to the Examiner's description; buteven if their reading is correct, the mistake is inconse-quential and no ground for reversal of a decision inwhich the evidence was properly evaluated, the infer-ences logical and indeed compelled, and the conclu-sions correctly drawn.Bruce's case is substantially the same as Elkins',except that the majority's rationale for reversing theTrial Examiner is more truncated. The Examiner rea-soned, on facts quite similar to Elkins' case, that theRespondent increased the difficulty of the work,which lowered Bruce's pay, then used the lower earn-ings as a basis for discharging Bruce. My colleaguescite no facts to refute this summary of the evidence,and they provide no rationale in answer to theExaminer's reasoning.Gamez worked for Respondent for almost 9 yearsprior to her discharge in March 1970, except for a6-month hiatus in late 1968-early 1969. Practicallyall of thistime,prior to the advent of the Union inMarch 1969, she had worked as a "bander." Duringall this period, her work had been subject to no com-plaints by management and there is no evidence sheever failed to make any quota or otherwise meet per-formance standards. Rather, she was on occasion em- BOGART INDUSTRIES, INC.201ployed to train new employees. About the time theunion organizing campaign began, Gamez was trans-ferred from her job as "bander" to other work. Shesigned a union card in May 1969 and thereafter woreher union badge constantly at work. She was the ob-ject of Respondent's surveillance-interrogation onMay 24, 1969, and her name was on the first organiz-ing committee list submitted to Respondent by theUnion on May 23, 1969. It was after her open supportof the Union commenced that, according to Gamez'credited testimony, she began to receive difficult andlow piece rate work and was subjected to constantshifts in work assignment which reduced her produc-tion. In the fall of 1969, after this course of events, shereceived her first reprimand for low production. Onthis occasion, she advised Production Manager Gro-din that it was the shift in her work which caused herlag in production, and requested reassignment to herformer job, as "bander," in,which she had workedsatisfactorily for 8 years. Respondent declined tomake the transfer, retained in its employ nonunionbanders with less length of service than Gamez, anddischarged Gamez for the low production caused byitsassignment of new, more difficult, and shiftingwork to Gamez. The Trial Examiner concluded, cor-rectly I think, that the reason for the discharge doesnot "stand careful scrutiny," and that the dischargeviolated Section 8(a)(3).To counter this evidence establishing unlawful dis-crimination, my colleagues rely on an alleged error bythe Trial Examiner in inferring that she was removedfrom her bander job because of her union activity.They conclude that this must be inaccurate becauseshe last worked as a bander in March and did not signa union membership card until May. The logic of thisescapes me. The union campaign began in March,and Gamez was an early and open supporter; unionactivity and support is not limited to signing cards,and Gamez' activity went beyond this. Cards are fre-quently, perhaps usually, signed after other union ac-tivity has disclosed or created support for the union.These circumstances, plus Respondent's particular in-terest in Gamez' union activity shown by its interroga-tion of her would sufficiently support the inferencethat Gamez was assigned new work because of hersupport for the Union. But the Trial Examiner did notuse any inference in reaching his conclusion. Gameztestified,without contradiction, that after she wasopenly identified with the Union she began to get thelow rate and frequently changing assignments, andthe Examiner, in his evaluation of the evidence asshowing that her low production originated in dis-criminatory workassignmentsand she encounteredno production difficulties until her union activity be-gan, credits her testimony. Thus the inference whichthe majority criticizes is nonexistent.I have set forth my views here more fully than usualbecause I am disturbed by what appears to me to be,with all due respect, a departure by my colleaguesfrom the proper standard of proof-a preponderanceof the evidence. In relying on inadvertent, trivial, andinconsequential mistakes in the Examiner's Decision,they ignore the thrust of the evidence. Inseriatimtreatment of separate parts of evidence as individuallyinsufficienttoestablishdiscrimination,asinBarrington's case, they ignore the progressive and cu-mulative effect of such separate parts in propelling ustoward the truth. One piece of a puzzle may have littlemeaning, but several pieces make the picture clear.And in Gamez' case, they reject the entire body ofsufficient proof because of an alleged erroneous infer-ence drawn by the Trial Examiner-an inferencewhich he did not draw, which would have had amplesupport had he drawn it, and which in the face of theother evidence was not vital to the case.My colleagues do not disagree with or refute thefacts I have set forth above concerning each of theindividual employees. Rather, they argue that theproof falls short because it has not been shown thatthe performance period was selected in a discrimina-tory manner. But of course, if what is to be done isapply a standard, "making quota," which has notheretofore been applied, any performance period willsuffice,whether or not selected even-handedly.My colleagues also argue that the evidence is insuf-ficient because (1) about half the employees dis-charged were not union supporters, (2) Respondentdid not discharge all union supporters known to it,and (3) there is no showing that the termination linewas drawn in the various departments so as to includea union adherent and exclude the nonadherent imme-diately next in line for layoff. These arguments over-lap and to a great extent merely redescribe the samecircumstances, i.e., that the evidence does not estab-lish that Respondent engaged in a pattern of dis-charging only union supporters. Evidence of this typewould suffice by itself to establish the unlawful dis-crimination and, coupled with the other evidencehere,would make the proof overwhelming. But inarguing that such evidence is required here-in addi-tion to the pretextual reasons for the discharges, dis-criminatoryworkassignments,Respondent'sknowledgeoftheemployee'sunion support,Respondent's animus concerning the union, and thetiming of the discharges-my colleagues make it alltoo clear that the evidence needed to satisfy themmust be overwhelming rather than preponderant."17Contraryto my colleagues'statement,I do not join in their dismissal ofthe complaint as to the four remaining alleged discnmmatees.Rather, Iexpress no opinion as to them, because their disposition depends in part onthe result reached as to the sixI haveconsidered in detail above. Had myContinued 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWe seldom get more than circumstantial evidenceDatedByin discrimination cases, and it is rare that such viola-tions can be established beyond reasonable doubt. InFarmers' Cooperative Compress,"I recently expressedmy disagreement with the unduly narrow standards ofproof which my colleagues appear to be adopting, andImust do so again here. It may be desirable to showthe trout in the milk, but it is also enough to showscales or other evidence that the fish has been there.Accordingly, I respectfully dissent and would, asdid the Trial Examiner, find that the General Counselhas sufficiently proved the discriminatory and unlaw-ful character of the discharges of Barrington, Phelps,Evans, Bruce, Elkins, and Gamez.colleaguesfoundthe violations as to thesix, I would have been willing toconsider whether theTnal Examiner's inferencewas Justified that the same"pattern" of treatmentclearlypresent in the six caseswas also extended tothe other four18 194 NLRB No 3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT unlawfully interrogate employeesas to their union activities nor inform employeesthat supervisors could no longer help becausethey are wearing a union badge.WE WILL NOT threaten employees with plantclosure because of their union activity.WE WILL bargain collectively, upon request,with International Ladies' GarmentWorkers'Union, Texas District Council, as the collective-bargaining representative of all our employees inthe certified unit.WE WILL NOT inform employees that a supervi-sor could no longer assist or help because anemployee wore a union badge.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collective bar-gaining or other mutual aid, or refrain from allsuch activities.All our employees are free to become or remain, orto refrain from becoming or remaining, members ingood standing of the above-named Union or any oth-er labor organization.BOGART INDUSTRIES, INC(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 8A24, Federal Office Building,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Trial Examiner:On April 10, 1970,'Inter-national Ladies'Garment Workers'Union,Texas DistrictCouncil,herein the Union,filed the original charge in Case16-CA-3938 alleging that Bogart Sportswear Mfg. Co.,Inc., herein called the Respondent,Company, or Bogart,had violated Section 8(a)(1) and(3) of the National LaborRelations Act, as amended.On September 25, the Unionfiled the charge in Case l6-CA-4124,alleging the Companyyhad violated Section 8(a)(5) of the Act.On October 8,issued an order consolidating the cases.2All parties filedbriefs in this matter and I have duly considered the same.Upon the entire record in the case and from my observa-tion of the witnesses,Ihereby make the following:3FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation and during the pre-ceding 12 months, which period is representative of all timesmaterial herein, sold and distributed at its Fort Worth plantproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said plantdirectly to States of the United States other than the Stateof Texas. During the same period of time Respondent re-ceived goods and raw materials valued in excess of $50,000which were transported to its Fort Worth, Texas, plant di-rectly from States of the United States other than the Stateof Texas.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union, TexasDistrict Council, is a labor organization under the Act.'All dates herein shall be considered as occurring during the year 1970unless otherwise specifically stated2 The complaint in Case 16-CA-3938 is dated July 31, and the complaintinCase 16-CA-4124 is dated October 23All credibility resolutions made herein based on a composite evaluationof the demeanor of the witnesses and the probabilities of the evidence as awhole BOGART INDUSTRIES, INC.203III.THE UNFAIR LABOR PRACTICESThe followingissues arepresented by the facts of thecase:Whether or not the Respondent unlawfully interrogat-ed its employees; whether or not a supervisor of Respon-dent, by pointing at the Union volunteer organizer badgeworn by one of its employees and stating that the badge kepthim from assisting her in the performance of her duties ashe had in the past, violated Section 8(a)(1); whether or notthe Respondent threatened its employees with plant closureif they became or remained members of the Union; whetheror not the Respondent unlawfully discharged Mary H. Tur-ppin, Lucy Kincannon, Vola Barrington, Almeda Bruce, Fe-Iipa Gamez, Lorene Phelps, Gertrude Evans, Joyce Elkins,Florence Morgan, and Mae Bell Washington because theseemployees joined or assisted the Union or engaged in otherunion activity or concerted activities; and whether or notthe Company refused to bargain in good faith with theUnion.Respondentis engagedin the manufacturing of sportswearat itsplants in Fort Worth, Cleburne, and Jacksboro,Texas. The Company's office and many of its other maindepartments are in the Fort Worth plant where sewing andfinishing operations are conducted. Sewing operations arealso conducted in the nearby Cleburne and Jacksboroplants which are supplied with the component pieces ofgarmentsfrom the Fort Worth plant, and the sewn garmentsare returned to the latter plant. It appears the companyproduces garments on order and does not make up a stockof finished goods.Ihave taken official notice of Cases 16-CA-3662 and16-CA-3746 involving the same parties and in which TrialExaminer David Davidson issued a decision in March. OnNovember 17 the Board adopted the Trial Examiner's find-ings except that it found the Respondent had committed anadditional violation of Section 8(a)(3) of the Act.BogartSportswearMfg. Co., Inc. (International Ladies' GarmentWorkers' Union, Texas District Council),186 NLRB No. 90.This prior case involved 8(a)(1) and (3) violations at boththe Fort Worth and Cleburne plants. The instant case onlyinvolves the Fort Worth plant.UnionRepresentativeHelen Phippstestifiedthat the or-ganizing campaign at the Respondent's Fort Worth plantstarted in March 1969, but the first organizational meetingwas not helduntilMay 23, 1969.4 Union telegrams werethen sentto the Company on May 23, June 17, and July 28,1969, and on April 3, 1970, advising and informing theRespondent as to employees on the Union's Volunteer Or-anizing Committee.The telegram in April advised theCompany as to its employees on the Election Committee.The first telegram carried 31 names which included 4 of 10alleged 8(a)(3)'s here involved (Bruce,Gamez, Morgan, andWashington). The June 17, 1969, telegram listed the namesof 14 employees-none included in the instant complaint.The July-28,1969, telegramlisted 3 names including Evansand Phelps. The April 3 telegram carried 56 names includ-ing Turpin,Barrington,Bruce, Gamez, Phelps, Evans, El-kins,Morgan, and Washington, all except the last threehaving been terminated prior to April 3. Kincannon was notnamed in any of the telegrams.On February 12 the Union filed a petition in Case 16-RC-5399 seeking to represent the production and mainte-nance employees of the Respondent at its Fort Worth plant.A hearing was held therein on March 5, and, pursuant to aDecisionand Direction of Election issued by the RegionalDirector in April,an election was conducted on May 19,and the Union was certified by the Regional Director inearly August.A Request for Review of such Decision andDirection of Election was timely filed by the Respondentbut deniedby theBoard.On August 5, the Union filed amotion to count challenged ballots, and after investigationtheRegional Director issued his Supplemental Decisionand Order directing that the challenged ballots of certainemployees be opened and counted.'Vola Barrington gave reliable evidence revealing that onor about March 14, Supervisor Dorothy Ferguson inquiredif she knew"who all signed the union cards."Two dayslater,Ferguson informed Barrington that she knew Barring-ton had a union badge and then asked her why she was notwearing it .6Joyce Elkins testified that on or about May 1, while sheand another employee were taking inventory,SupervisorEdgar Haynes came by and Elkins asked Haynes why hewas not back in the shipping department helping themcount inventory.Haynes then started poking his linger intoElkins' union badge she was wearing and stated, "This is thereason I'm not helping you." He then turned his handspalms up and palms down and stated, "See, my hands areclean."On one previous occasion Haynes had assisted El-kins in the taking of the inventory.?Elkins also gave reliable testimony to the effect that onMay 13 Supervisor Louis Thompson came up to her workstation and started talking about the Union.Elkins in-formed him that if and when the Union got in she would gether regular job back. Thompson then told Elkins that Bo-gart would not have to give back her regular job, and thatBogart would not run a union shop and would close thedoors before doing so. Elkins stated that Thompson hadmade this statement or remark to her several times and hadalso told her not to tell anyone what he had said because itwould be Elkins'word against his and he would swear thathe had not said anything.Other than stating that Thompsonwas no longer employed,the Company made no claim orshowing of his unavailability and he was not called as awitness. Therefore,the statements attributed to Thompsonby Elkins, as aforestated, stand undenied.The above statements attributed to Supervisors Fergusonand Thompson are clearly violative of Section 8(a)(1) of theAct, and certainly the remarks and physical gestures ofHaynes which are specifically directed to the union badgebeing worn by Elkins must also be regarded under thesecircumstances as coercive and violative of 8(a)(1).8Mary Turpin worked for the Company from 1967 untilMarch 20 and was employed in the blouse department. Shesigned her union authorization card on March 31, 1969.Turpin testified she was on the organizing committee and5The certificationnamed theUnionas the bargaining representative in aunit ofall productionand maintenance employees,including truckdrivers,assistant floorladies,sample makers and patternmakers employed by Em-ployer at its Fort Worth, Texas,plant excluding office clerical employees,retail storeemployees,managerial employees, floorladies,guards, and super-visors asdefined in the Act6 Fergusonadmitteda umon conversation with Barringtonin January (notalleged as an 8(a)(1) violation) but denied making anyinterrogations attrib-uted to herinMarch,as set forth above Barringtondid not actuallysign herunion carduntilMarch 20.7Haynes admitted he did observeElkinswearing a unionbadge but deniedhaving any conversation with her at the time inquestion.Respondent pointsout that theconversationwas initiatedby Elkins as ajoke.However, it is wellestablishedby theBoard thatthe illegalityof a remark or statement is notcuredby the casual nature ofthe conversation.8Withfew exceptions,all the witnessesfor theRespondentmerely dis-claimed as a matterof course all knowledgeof and participation in virtually° At or aboutthis same time theUnion beganorganizingcampaigns inevery incident in which witnesses for the General Counsel had said they wereRespondent'sCleburne and Jacksboro plants.involved. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she discussedthe Unionwith several Spanish-speakingemployees and was able to get a few of them to sign authon-zation cards.Unlike manyothers Turpin did not wear herunion badgeat work buttestified she discussed the unionduring lunch breaks in the presenceof LesiaHarper whomshe understood was a supervisor.Her duties at the plantwere primarilythose of a single needle machine operator,but she also helped out as a hemmer and did other jobs asrequired.Turpinstated theCompany had a "quota" system formany employees,and "most of the time' she was able tomake her quota.She testified that a few weeksprior to hertermination she was given two jobs on each garment, andhad todo bothdarting and seaming whereasprior she hadperformed only one operation.Whileperforming these twooperations on one garment,one of the bundle girls, whomTurpin identifiedas Vera Gordon,complained and crit-icized because Turpin was not going fast enough, and Tur-pin then explained and arguedwith Gordon that she wasunable to perform two operationsand keep up with theothers.On March 13, Turpin called in sick but several days latershe appeared at the plantto pickup herpaycheck and ina conversation withCharles Grodin,then production man-ager,was told that he had started termination papers on herbecause of the run in and argument withVera Gordon.However, upon reviewingTurpin's record, Grodin then in-structed Head Sewing Operation SupervisorWildaBrock toput Turpinon anotherjob, but shewas never recalled towork.During thelatterpart ofMarch it appearsthat Turpinalso talked to Supervisor Herbert Reiter,presentlyproduc-tion manager,about returning to herjob, and he told Turpinthat work was "bad" andthey ustdid not havework avail-able so she was being laid off.On May 19, the day ofthe Board election,Turpin pre-sented herself at the polls but her name did not appear onthe eligibility list and she voted a challengedballot.Whenshe applied for unemployment insurance,Turpin was ad-vised-by the TexasEmployment Commissionthat she hadbeen laid off fromwork whileshe was ill.Head SupervisorWildaBrock testified that shoulderseaming and darting isstrictly oneoperation and has beenso classified for many years.She furtherstated that no workbecame availablefor Turpin,and, therefore,she nevercalled her. Brock testified that no single needle operatorshave been hired since March.LucyKincannon startedtowork for the Company in1966 and was discharged on March 24.She initially didsome work as a single needle operator and then also workedas a utility operator and as "bundle girl," and when termi-natedon March 24she was primarily worlc1ng at"turningand utility."Kincannonstated thatat the timeof her em-ployment she had indicated to Hiri^'igSupervisorWildaBrock that she coulddo anythingexcept pressing,which shefoundpainful becauseof a bad back. It appearsKincannonhad failed to list herback problem on her employmentapplicationform but hadthen informedBrock of this prob-lem, and she testified that Brock appearedtomake thisnotation on her application form.Kincannon further testified that she became aware inMay 1969 ofthe organizational attemptsby the Union andin June 1969 signed an authorizationcard. She stated thaton or aboutMarch 19,she had gottenoff work and waswaiting forothers who rode with her in a carpool whenUnionRepresentative HelenPhipps got into the back seatof her car and they talked for a while. Shortly thereafter,SupervisorGrodin came by the car and stooped down to seewho was in the car with Kincannon.She testified this inci-dent prompted Phipps to tell Kincannon to wear her unioncard to work the following day, which she did and thencontinued to wear it until her discharge.On March 23,Kincannon was sent to Nadine Bums to"underpress"for her,and she testified she told Bums shecould not press on account of her back,but nevertheless shetried to do so until noon.She then went to Supervisor Gro-din and told him she could not dopressing work becauseof her back,and Grodincalled in Brockwho denied thatKincannon had talked to her previously about her backinjury.Grodin askedher to try tofinish the day but she wasunable to do so. The next day she saw Grodin and was toldthat he had to fire her.Head Supervisor Brock testified thatKincannon was transferred to pressing and on account ofproduction requirements and not because of any union con-siderations.Kincannon stated on redirect examination that a fewdays prior to her discharge she called her supervisor,LouiseJohnson,and asked if she could stay at home as the workwas "scarce"or "short,"but Johnson then told her therewas "plenty of work"and for her to come in. When she gotto the plant she said there was "hardly"anwork to do.After her discharge,Kincannon applied for unemploy-ment compensation and was notified she had been laid offbecause of a reduction in force due to lack of work. Kincan-non said that work was always slow at the plant during themonths of February and March but generally picked upduring the latter part of March of each year.She furthertestified that she had never been required to do pressingwork before March 23.Vola Barrington began to work at Respondent's FortWorth plant in May 1968,and at the time of her terminationon March 25 she was assistant floorlady in department 3under Supervisor Dorothy Ferguson?She signed a unionauthorization card on March 20 and attended a few unionmeetings.Barrington testified that in early January she hada union conversation with Dorothy Ferguson and on thisoccasion Ferguson told her, "Iwish the union would hurryup and get it over with.We have had nothing but troublesince it started," to which Barrington replied that she sawnothing wrong with the Union,and that she had worked ina union shop before and it was a niceplace to work.10Barrington said in her testimony that following these con-versations and remarks she was told byFerguson to give"little bundles"to certain o erators and "large bundles' toothers.Prior to that she saidpthe work was distributed "pret-ty evenly."She said Ferguson got "kind of mean" to her andtold her"to do mean things to the ladies," and also had hermake reassignment of machines,which Ferguson had previ-ously done herself.Barrington testified that on March 25 Ferguson told herto report to Grodin's office,where Grodin then told her thatDorothyFerguson's line was"folding up,"and he wouldhave to let her go. Barrington then asked Grodin, "Can youplaceme anywhere else in the plant on a single needleanywhere?" and to which Grodin replied, "I tried to get youon the single needle buttheywouldn't let me."Grodin toldBarrington that"itmight be for the best that you are leavingnow, the way things are going."Barrington went on totestify that there were 36 employees in department 3, thata few days before her termination she had noticed the trans-9 The job of assistant floorlady was found in the representation case to bea nonsupervisory position The person doing this work mainly distributesbundles of work to the employees Sometimes they are called "bundle girls "10 Section 8(a)(1) statementsattributed to Ferguson by Barrington inMarch have been set forth earlier herein BOGART INDUSTRIES, INC.205fer of some employees to other departments, and stated shewas the only person in department 3 who was discharged.Prior to performing duties as a bundle girl Barrington hadsome experiencein the plantas a singleneedle and doubleneedle operator, did some inspecting, and also had workedat clipping and turning. She stated she was able to meet herquota while inspecting, but had difficulty with her quota onthe other jobs.Ferguson stated she attempted to assign the work evenlyto all the girls, that there were no changes in any of the work,assignments,or treatment of employees after the advent ofthe Union, that about three-fourths of the employees indepartment 3 wore union buttons, and that she now hasonly 20 employees in her department.Almeda Bruce worked for the Respondent from July 1968toMarch 25 and at the time of her discharge was workingon the skirt line. She signed a union authorization card onor about May 23, 1969, at a union meeting and stated thaton the following Monday her supervisor, Nadine Burns,told her that the reason she had been sick the previousSaturday was because she had signed a union card. It ap-pears that Bruce played an active role in the Union's organ-izingcampaign.Shewas appointed to the Union'sorganizing committee and the Respondent was notified bytelegram onMay 23,1969, that Bruce was a member of theUnion's organizing committee,and testified she was able toget 10 or more employees to sign union authorization cards.Bruce testified that up until May 23, 1969, she had alwaysworked on her machine doing darting and shoulder seam-ing, but that after her identification with the Union wasmoved to different places and was given articles to work onwhich carried low piece rates, such as neck facing or oddjobs with sometimes only two garments in a bundle whichthe employee had to take time to untie each separate bun-dle,work each garment therein, and then retie the bundlefor further processing,thus requiring more time.She alsostated these new job assignments required the changing ofthread,and therefore more loss of time.Bruce testified thatprior to her activities on behalf of the Union she was ableto make her quota.On March 25, Grodin informedBruce alongwith othersthat he had to terminate them because their production waslow and then told them their average was about 90 cents anhour. Bruce also applied for unemployment compensationand was notified by the Texas Employment Commissionthat she had been terminated because of a reduction inforce. Supervisor Burns denied the various statements at-tributed to her by Bruce, as aforestated, and testified thatBruce was given the same work assignments as she normallyreceived and such work is largely determined by productionrequirements.Feli a Gamez had worked for Respondent in Fort Worthfrom June 1961 except for a 6-month period in late 1968 andearly 1969. Prior to the advent of the Union most of her timehad been spent working as a "bander" and on a few occa-sions in the past had been used to train new employees.Gamez participated in the Union's organizing campaignbeginning in May 1969, signing an authorization card, Join-ing the volunteer organizing committee,and wearing herunion badge at work constantly. In addition, she attendedthe representation case hearing on March 5 and testified shesolicited signatures on union membership cards and solic-ited other employees to join the Union. Gamez also statedthat on one occasion Supervisor Nadine Burns asked her ifshe had attended the union meeting the previous evening(May 23, 1969).Gamez said that prior to engaging in activities for theUnion,she had earned as much as$115 in one week, $95in another week,and her smallest weekly earnings had been$55 in one particular week.She also stated that after wear-ing the union badge in the plant her type of work changed,and she could not meet her quota or it was very difficult todo so.Gamez testified that with union identification shebegan to get low piece rate work,and was continuallychanged or transferred to belting,collars, darting,and otherodds and ends which slowed her production.She said thatat one time in 1969,possibly in August,a note was attachedto her check which stated her production was low and to seeGrodin about it. Gamez then told Grodin that her produc-tion had dropped because of the different type of articlesshe had to work on.She stated,"They were very smallarticles that took more time and this was different from thetype of operation that I had had." Gamez also asked Grodinto return her to her old job as a"bander,"but she statednothing was even done about it.On March 25, Grodin told Gamez, among others, thatthey were terminated because of not making production.When Gamez applied to the Texas Employment Commis-sion for unemployment compensation,she was informedthat she was terminated because of a reduction in force atRespondent's plant."Lorene Phelps was employed at Respondent's FortWorth plant from 1966 until her termination on March 25.Phelps said she signed a union card in April 1969,attendedall union meetings,became a member of the volunteer or-ganizing committee in July 1969,obtained card signaturesfrom some 28 to 30 employees,and wore her badge to workcontinuously.Phelps was hired as asine needlemachineoperator and worked at this for severs months,then forabout a year she turned collars,belts,tabs,and pockets inanother department but was then put back on operating asingle needle sewing machine.Phelps stated that after the union organizational drive gotunder way she, too,began to receive constantly changingassignments,smaller bundles of work,and even bundleswithout IBM cards,for which she would receive no credit.She testified that in January she received a slip with a mes-sage to bring up her production.Phelps then went in to seeGrodin,but he told her not to pay any attention to theslip-that it was only used so employees would come in andtell him what was going on. She then explained the type ofwork she had been getting,and Grodin then characterizedit as "garbage"and told her to let him know if she was givenany more of it.Phelps attended the representation case hearing onMarch 5,pursuant to the subpena which she first showed toGrodin,and stated that soon afterwards she was ap-proached by Assistant Floorlady Louise Johnson who said,'You don't think you're going to get away with this, doyou?" Phelps went on to say that a few days after the repre-sentation hearing,the work she had done previously wasreturned to her with repair tape on it,12and was told bybundle girl Vera Gordon and Louise Johnson to do it overbecause it had a "crooked stitch."She testified that qualitycontrol man,Templin,then told her the work was"perfect,""Nadine Bums said that Gamez told her she had attended the unionmeeting but she did not ask her. Bums went on to state that the work Gamezperformed did not change, said that Gamez showed the subpena she gotrelative to the March 5 representation case hearing to her and Grodin butthis in no way affected her work assignments Bums also testified that bothbefore and after May 1969 Gamez did banding work and when this work wasnot available she did other jobs.According to Burns it was quite normal attimes to move operators on the line from one machine to another becausesuch arrangements made it easier to get the work to the employees.12This meant an inspector had apparently found something wrong withher work and that the garment must be upped out and redone. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDand that he would tell Betty Binkle, middle-of-the-line in-spector not to "tape" such work for repair. Phelps furtherrelated that shortly thereafter she saw Binkle and asked herwhat Templin had said, and Binkle replied, "He told me notto put any more tape on that and asked me why I putinspection tape when there wasn't anything wrong with yourwork. I told him Vera and Louise told me to." Phelps saidthat the following day more of her work was returned withrepair tape on it and when she again asked Templin aboutit,he merely informed her that he did not know why theydid it.On March 25, Phelps was sent to Grodin's office whereshe saw Bruce and Gamez, and Grodin told them he wasgoing to have to terminate them because they were notmaking production. She replied by telling Grodin they werebeing terminated for union activity and stated Grodin thentold them he was doing what he was told to do. 13The discharge of Gertrude Evans on March 27 involvedcircumstances similar to those set out above. She had beenemployed at Respondent's Fort Worth plant since 1968. Shebecame aware of the Union's organizing campaign in May1969, signed a union card, joined the volunteer organizingcommittee and the company was so notified, obtained thesignatures of approximately 10 other employees on unioncards, and wore her own union badge daily to work begin-ning in February.Evans worked on the skirt line in department 1, and didsuch jobs as side seaming, darts, and collars which she clas-sified as "good work," and stated such work made it easierfor her to make the quota. Evans testified that after herunion identification in July 1969-her name being on thetelegram sent to the Company-she started getting harderwork, "scrap work, little old bitty scrap stuff, tabs for beltloops, and small bundles" of garments. She said that thebundles were made with pieces of different colors, and thistype of work made it more difficult to make her quota. Shealso stated that each bundle had to be untied and then retiedwhen the work was completed, and with so many smallerbundles these circumstances and factors also slowed herproduction. Sometime thereafter, Evans received a slip tell-ing her to bung up her production, and she stated she com-plained to her supervisor, Nadine Bums, that she could notincrease her production with the type of work she was get-ting. Evans testified that Bums then told her she knew thisand she had talked to Head Supervisor Wilda Brock aboutit,and in turn Brock had also discussed it with Grodin.On March 27, Evans was called in the office along withothers, and Herbert Reiter then stated, "I guess you girlsknow why you're here. It's because of your make-up." Ev-ans said she then told Reiter, "We know why we're here.Why don't you just pay us and let us go? You know whywe're here and we do too. It's because of the union electioncoming up. Evans testified that Reiter merely replied "I'msoJ yce Elkins worked for Respondent from March 196813Louise Johnson denied that Phelps showed her a subpena and the state-ment or question attributed to Johnson in connection therewith,as aforestat-ed. Johnson also denied telling Bmkle to reject Phelps' work She stated thatPhelps' work was returned to be repaired because "it was stitchedbadly," andhad to be fixed to pass inspection and these requirements were the same asalways. Johnson also testified that Phelps had frequently made mistakes priorto the incident in question.Bmkle denied thatGordon orJohnson ever toldher to reject workby Phelps andstated she did not know whose work shewas inspecting14Nadine Burns statedthatthey "had small cuts come in," but that Evanswas not deliberately given such work She denied telling Evans that she knewEvans could not bring up her production with thetype ofwork she wasgetting, and also denied having talked to Brock about thisuntilMay 14, as an underpresser for the most part. Elkinssaid she first became aware of the union organizationalcampaign in April 1969, and actually joined the Union thelatter part of December 1969 or the first part of January1970. She stated that thereafter she talked to other employ-ees about signing union authorization cards and attendedthe union meetings. Elkins continually wore her unionbadge on her blouse while at work.Elkins testified that she did not have any trouble makingher quota or even exceeding it until becoming active in theUnion, but then prices of each of the garments given to herfor underpressing were lowered. She said that after her iden-tification with the Union the garments with better prices onthem were given to Margaret Brown on Dorothy Ferguson'sline and that she would get "little bundles of this and that"which would require her to untie and then retie them, there-by cutting her production to about $4 per day. Elkins alsotestified she told Supervisor Brock that she was doing thebest she could since the prices had been lowered, and thatBrock then told her she would get a higher piece rate on theparticular garments she was pressing so that she could atleast earn $6 a day. Elkins told Brock that so small a changewould not make much difference, and she also complainedto Ferguson about the fact that Margaret Brown was gettingbetter price garments.Elkins testified that in the latter part of March, she wassporadically laid off and recalled during a period of time,but had been called back on a full-time basis before herMay 14 termination. She stated that when called back shewas assigned to the finished press department, which wasconsiderably different from her old job as a underpresser.As an underpresser, she pressed out seams on collars, belts,and items of this type but while in the finished press depart-ment she was required to press the full garment and as aresult did not often make her quota.15Employees are permitted to purchase clothes from thefactory store-garments which have some imperfection. El-kins stated that a few weeks before her termination shepurchased a dress at the factory store and, asking if shecould have a belt for it, was told to get one from the supervi-sor in the shipping department. Elkins then talked with thesupervisor who later brought the belt to Elkins' work sta-tion.Elkins folded the belt and put it in her purse. Atquitting time, as the employees were leaving, the plant secu-rity guard requested them to display the contents of theirpurses, and the guard found the belt in Elkins' purse; shethen told the guard she had been given permission to get thebelt from the shipping department.On May 14, Elkins was advised that Herbert Reiter want-ed to see her, and when she arrived at the office employeesBertha O'Shields, Mae Bell Washington, and Florence Mor-gan were also present. Elkins had asked O'Shields to bethere. Reiter then told Elkins he was going to have to let hergo because she "was too deep in makeup." Elkins tried toexplain that if they had not given her work to another girland switched Elkins' job that she could have made it like shedid before. Elkins, Washington, and Morgan were all termi-nated at the same time.15As backgroundmaterial theGeneral Counsel produced testimonythrough Elkins to the effect that Louis Thompson, an admitted supervisor,approached Elkins on the day after Walter Reuther was killed in an airplanecrash,and said, "Looks like we got rid ofanother one of those son-of-bitches."Elkins asked Thompson what he was talking about and Thompson men-tionedsomething about a plane crash Elkinslater learnedthatWalterReuther wasa high unionofficial and had been killed in an airplane crash.When Thompson talked to her that afternoon, Elkins told him it looked likethe President thought the death of Walter Reuther was a great loss Thomp-son then told Elkins he could not understand why the government was BOGART INDUSTRIES, INC.207Elkins said that for April,May, and July1969 she waspaid bonus checks.16Mamie Crowder,Elkins'department supervisor,testifiedand admitted that Elkins did finish pressing when there wasnot much underpressing to do,but stated there were nochanges in her work on account of any union considera-tions.Crowder stated that all but three employees in herdepartment wore union badges.WildaBrock denied thatpiece rates or prices were lowered on the garments Elkinsworked on,and stated that Elkins was given the same typeof work at all times.FlorenceMorgan was employed by Respondent from1964 toMay 14,and at the time of her termination was aninspector trimmer." She signed a union authorization cardon May 23, 1969,and was also appointed as a volunteerorganizer.Her name appeared on a telegram sent by theUnion to the Respondenton May 23, 1969,listing thenames of the employees then comprising the union organiz-ing committee.Morgan testifiedthaton May 26, 1969, Su-pervisor Dorothy Ferguson told her that she had seen hername on the telegram.Ferguson denied this in her testimo-ny.Morgan stated she also attended union meetings,solic-ited about 10 other employees to sign union cards, on 5 or6 occasions distributed union leaflets or handbills-the lasttime a few weeks before her termination and she was seendoing so by Herbert Reiter, wore her union volunteer organ-izer badge almost continuously and was also subpenaed toappear as a witness for the Union in the representative casehearing on March 5 before the NationalLaborRelationsBoard.Upon receipt of the subpena shetold Grodin she hadreceived it and also asked if he would like to see it.Morgan testified that at times she made her quota and atother times she did not, but afterLouis Thompson took overthe line in December 1969, there was a difference in workassignments and stated, "Mr. Thompson required us to trimthe garment inside, turn them and trim the outside." Mor-&an said this change caused a slowdown in production anditwas "quite a bit'harder to make her quota.Morgan alsotestified that there was a"Cuban girl"not identified withthe Union working next to her, and that she did not "trimthe garment on the inside."She statedthat in April1969 she had received a slip abouther production and upon seeing Grodin about it was toldthe Companywanted production and not explanations.Morgan said that when there was shortage of work at theplant she,like others, "moved around"and performed otherjobs.When Morgan reported to the officeon May14, Reitertold her,"You haven t made production.You have made$1.22 an hour this year."Mae Bell Washington worked for the Respondent from1964 to May.She first became awareof the Unionorganiza-tion campaignin April orMay 1969 and was appointed tothe Union organizing committee.Her name also appearedon a telegram forwardedby the Unionto the Respondenton May 23, 1969,setting forth the names of those employeesthat had been appointed as volunteer organizers. She talkedwith other employees about theUnionand most of the timewore her union organization badge.behind unions because there was nothing but Communism at the back ofthem16 It appears that from time to time bonus checks were paid to certainemployees including Elkins and others involved herein-not because suchemployees were the best or even good producers, but rather because theyshowed the greatest increase in their production for a previous period Lowproducers, therefore, could easily be the receiver of bonus checks17Morgan was first employed as "utility" and did various other thingswhen they were short of work. She was off work three times in the courseof her employment,the last time fromJune 27 to August 13, 1969For some time Washington worked as a presser inRespondent's permapressdepartment until December1969, when the department was closed. Thereafter she wasswitched to the pressing department, from there to markingbuttons, then to hanging and pricing clothes, and then backto the pressing department to work on a machine called the"steam puff.'Washington testified that in late March she received a slipfrom Reiter complaining about her "time work," but intalking to Supervisor Mamie Crowder about it, she was toldby Crowder that she "was doing good."On May 14, Reiter informed Washington that she wasdischarged because she had "too much makeup." Washing-ton testified she then told Reiter her makeup time wassteadily improving every day and she had brought up herquota. She stated that in her regular job in perma press shemade her quota, and she had improved in operating thesteam puff machine to the extent that she was also makingher quota on this operation.HenrySeals,the Respondent's vice president in charge offinance and administration, testified that the Companymaintainsa market or sales office in Dallas, and on a quar-terly basis buyers will come into this office to look over whatthe Company has to sell and place orders, but in Januarythe market and business was "pretty bad"-worst market in"twenty years," and even by contacting other large chainbuyers they still were unable to get sufficient orders.18 Sealswent on to say that as a result of these factors, the plant hadmore employees than their anticipatedbusinesswarranted,and therefore he and Bogart decided in early March toreduce the number of employees, and the method of doingso was to terminate unneeded production employees withthe poorest earning records.19Sealstestified that he then computerizeda listof all pro-duction employees showinaverage earnings by depart-ments since January 1 and-ending March 14, and he thenascertained the number of employees necessary for eachdepartment and retained the highestearners 20The record and exhibits show that 27 employees wereretained in department 1. Seals stated he let go every em-ployee who made less than $1.20 an hour with the exceptionof G. Garcia, a probationary employee. Those terminatedand their average rates were as follows:0. Johnson$0.669M. A. Morrison0.807F. L. Gamez0.955M. H. Leath0.962H. M. Cabral1.076G.Evans1.092A. Bruce1.098E. L. Sweet1.144The Respondent maintains that in department 3 twopiece workers were terminated (Thompson and Pnce-nei-is Seals statedthey produce about 150,000 garments a month, and that theCompany only sold approximately 120,000 garments in February for deliveryin February and in early March.19The Companymaintainsits labor costs were excessivelyhigh becauseof the highpercentageof makeup pay, i e, theamount necessarilyadded topiece rateearningsin order tomeet the minimumhourly rate of pay of $1.60.For examples, the Respondent cites the percentages of makeup pay for theweeks ending as follows were. December 27, 1969, 22 8 percent, January 3,35 3 percent, January 31, 25 4 percent, February 7, 29 5 percent, February28, 26 1 percent, and March 7, 22 2 percent Employeesare expected to earn$1.60 per hour, and the piecerates were set at approximately$1.80 to $1.90per hour The rate is fixed on a timestudy of the variousoperationsinvolvedon each of many styles of garments and kinds of fabrics Seals statedthat actu-ally there is no such thing as a "quota,"a word or termgenerally usedby employees20 See Resp.Exh. 7. The top ofthe lists reflectthe lowestearner and thehighest earneris at the bottom 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDther named in the complaint)who had average earnings of$0.89 and $0.968. Vola Barrington testified that she was theonly one terminated in this department.As assistant toFloorlady Ferguson,Barrington was not on piece work andtherefore had no average hourly rate. Respondent pointsout that department 3 was further reduced by the transferof 17 employees to department 17, which made it unneces-sary for Dorothy Ferguson to have an assistant,and Bar-ringtonwasthereforeterminatednotreplaced.Respondent'sExhibit 8 shows there were 37 employees indepartment 3 the week ending March 14. Two weeks laterthere were 27 and by the week ending April 18 there were17. Seals admitted that management never attempted toretain Barrington in any other capacity.Seals testified that the cutoff rate for department 4 (Press-ing) was$1.30. In this department 17 production employeeswere retained.Mae Bell Washington, I. M. Aldridge, (notnamed in the complaint)and Joyce Elkins were terminated.Their average hourly earnings were$0.691, $0.872, and$1.28, respectively.Twelve employees averaged$1.60 ormore.Slater, a probationer with no average rate,was re-tained for further evaluation.Seals stated that the average cutoff rate for department6 (trim and inspection)was $1.25 an hour.It appears thatproduction employees were retained and only FlorenceMorgan was terminated.Her average rate was $1.212. TheCompany states that the other employees in this depart-ment, shown on the top in Respondent'sExhibit 7, wereeither supervisors or hourly paid employees and had noaverage rate.Seals said the cutoff rate in department 17 was $1.00. TheRespondent states that only one production employee wasterminated in department 17 (knit line).Her average earn-ings were $0.977, but she is not named in the complaint.In department 19 (blouse line)17 production employeeswere retained and 8 were terminated.Seals said that thecutoff rate in this department was $1.15.The terminatedemployees and their respective average hourly earningswere as follows:L. L. Kincannon$0.553I.Bunly0.791D. J. Lemear1.029M. H. Turpin1.053G. E. Hill1.084L.M. Phelps1.117J.A. Lee and R. F. Taylor,shown on Respondent's Exhibit7 as below$1.15, were no longer employed when termina-tion occurred.Kincannon,Turpin,and Phelps were namedin the complaint,as aforestated.In department 20 (blouse line)one production worker,D. L. Stallcup,whose average hourly earnings were$1.148,was terminated.Seals said the cutoff rate here was also$1.15.Seals testified that Grodin and Reiter were instructed tomake the terminations,in accordance with his decisions, asthe work on the lines was reduced,but stated neither Grodinnor Reiter had anything to do with the making the decisionto terminate any of the employees, and he said the same wastrue of Head Supervisor Brock and Supervisors Bums, Fer-guson,and Crowder,and that he did not consult with anyof them prior to the terminations here in question. Sealsadmitted that he was aware of the telegrams and namesincluded thereon,sent by the Union to the Company, asaforementioned,and he also admitted that the productionlevels at the Respondent's other two plants in nearby Cle-burne and Jacksboro declined "very little,"but he addedthat the Fort Worth plant can be used for storaging andwarehousing while the other two plants only maintain sew-ing operations.Herbert Reiter and others testified that the Company hasnot reduced the base price on the piece rate structure orincentive pay within the last 18 months,but the piece ratehas increased in some instances.He stated that no employ-ees on the production lines have a permanent assignment toany particular work,and that it is normal procedure tochange working assignments.The Respondent makes mention that, because of the sur-plus of employees due to the economic factors, as aforestat-ed, there were a total of 36 terminations,that the Unionfiled charges in behalf of only 16,and that the complaintissued as to only 12 and 2 were dropped by amendment atthe start of the hearing,leaving only 10 presently in ques-tion.There was also testimony by supervisors that over 50percent of the production employees wore union badges orcards while at work.This record, of course, contains nofactual evidence by the General Counsel other than directlyrelatingto the 10 alleged discriminatees named herein andthe 8(a)(1) and (5) allegations,but from the above statisticaldata there appears to be an implication that since the plantwas virtually half full of badge wearing union supportersbut then in the final analysis only 10 employees ended upin the instant case claiming discrimination,the Respondentmust have had justifiable reasons for terminating all the em-ployees. However,there is no showing by the Company thatincluded in the terminations were employees who had notengaged in union activity,and had the 10 discriminateesnamed herein done nothing more than wear some sort of un-ion identification, then possibly a general category bunchingof the entire 36 would be a stronger contention.In the concluding phase of its brief,the Respondent statesas follows:When all is said and done there simply is no way onthis record in which to account for any of the termina-tions in terms of union membership or activities or onaccount of any unlawful motivation or purpose. To thecontrary they can be accounted for solely in terms ofpurely legitimate and lawful economic considerationseffectuated by completely and strictly objective andnondiscriminatory standardsand methods.It is forthese reasons that respondent asserted at the outsetthat General Counsel had failed to meet his burden ofproof.There is nothing in the prior consolidated cases thatalters any of the foregoing or that would justify orsupport a finding,conclusion,or order adverse to re-spondent on any of the issues here involved on thisrecord.The termination of the 10 employees in question heremust first be viewed against the overall background ofRespondent'sconduct.The Board'sdecision inBogartSportswearMfg.Co.,Inc.,supra,adopted the TrialExaminer's findings and also found an additional 8(a)(3)violation of the Act.Itwas found in this prior case that theRespondent had unlawfully interrogated its employees, im-plemented certain benefits to defeat the Union, and dis-charged one of its employees because of his union activityat the Fort Worth facility.Itwas also found that the Re-spondent at its Cleburne plant implemented insurance ben-efits to defeat the Union and that the Respondent hadrefused to hire a prospective employee because of her unionactivity.Since the Fort Worth plant was specifically one ofthe two plants directly involved in this Board decision, itsbackground materiality in relation to the instant case be-comes even more significant.In order to find an 8(a)(3) violation of the Act,it is gener-allymandatory to initially determine that the employeeshad knowledge of employee union activity prior to dis-charge.In the instant case there are very few difficulties in BOGART INDUSTRIES, INC.this regard.In telegrams sent by the Union, as aforestated,the Company gainedpprior knowledge of union activities astoBruce,Gamez,Morgan,Evans,Phelps, Elkins, andWashington.Other alleged discriminatees wore badges atwork or were subpenaed to appear at the Board hearing onMarch 5,as previously indicated 21An additional aspect in the instant case somewhat differ-ent from manyother situations is the fact that in manyinstances the Company had knowledge as to the union ac-tivity of the individuals involved herein months before theiractual terminations,and it appears to me that to properlyplace this factor in its rightfuIperspective,and to gain someunderstanding why the discriminatees were not dischargedwhen first identified with the Union,requires further elab-orations on the specific sequence of events and their ramifi-cations bearing on other incidents.As pointed out, it is wellsettled that timing is always an important factor to be takeninto consideration in attempting to resolve a discriminatorydischarge allegation.In the instant case,all the dischargesin question took place within a period of several weekspreceding the election which was held on May 19, and threeof the discharges were only 4 days before the election. Therecord shows that out of 232 eligible voters there were 110votes cast for the Union and 96 votes against with 16 chal-lenged ballots,and since Evans,Bruce,and Phelps had allbeen terminated by the time of the election and all wereactive in the Union,the Regional Director ordered theseballots counted,all duly reflected and detailed in the formalpapers and exhibits in the record.However,the overridingconsideration for my purposes is the fact that any reduc-tions or discharges of active union adherents made withinweeks or days of the election would most certainly result ina very definite chilling of union sentiment and support, andespecially so with the testimony of Seals who admitted thatin 20 years the Company never before had a reduction inforce.In these respects the Union'sargument is wellphrased by stating the following:"The timing of the dis-charges is extremely significant.Following the Union's fil-ing of its RC petition,and in the face of the upcomingelection,the terminations could not have been better calcu-lated to teach employees the dire consequences of unioniza-tion,and voting for the union in the election.The timing ofthe discharges in fact fits in neatly with the spoken threatto close the plant rather than deal with Union as bargainingrepresentative."There are other incidents,factors, and circumstanceswhich also generally tend to refute the contentions andarguments of the Respondent,and to show a preconceivedplan to oust union adherents.Several of the alleged discri-minatees were employed by the Company for many years2i In their testimony,FlorenceMorgan and Lorene Phelps, andpossiblyothers, attributed a certain remark or statementto one of theRespondent'scounsel allegedly made at, during,or before the representation hearing onMarch 5, and,although not alleged in the complaint,was offered by GeneralCounsel to show knowledge on the part of the Respondent, and union ani-mosity.Counsel towhom such statements were attributed was ill, and at thetime of these hearings was unable to testify in person orby deposition OnJanuary12, 1971, Respondent filed a motion toreopen therecord, undercontingent arrangements made at the hearing,in order for counsel to nowtestify and deny andcorrectthe remarks attributedto him On January 15,1971, General Counsel filed his opposition to the Respondent'smotion toreopen the record and stated he does not referto this testimonyin his brief,does not now rely on it forany purpose,and that thetestimony in questionmay be stricken from thisrecord.Under these circumstancesIagree with theGeneral Counsel that no usefulpurpose could be served by reopening therecord and Respondent's motion is thereforedeniedHowever, inaccordancewith the above,it is hereby orderedthatthis testimony in its entirety bestricken from the record209and without any prior difficulties. Gamez had been withRespondent for nearly 9 years while the others had beenemployed by the Company during periods ranging from 2to 6 years, Washington and Morgan since 1964 and kincan-non since 1966. At thetimeof the termination no indica-tions were given that they would be recalled at a later dateor when business picked up, nor were they given any ad-vanced warnings of discharge. The numerousslipsrelativeto production given to some of the employees from time totimeas aforestated must be regarded as more orless normalplant procedure passed out occasionally over the entireplant, and under normal circumstances there is no evidencethat these slips were meant to be anything but routine. Sealstestified that there had been "very little" reduction in workforce at the Cleburne and Jacksboro plants, and yet the totalrecord reveals that the operations at these two plants arewell coordinated with the plant at Fort Worth 22 Whenquestioned as to why there had been no real reduction inforce at the former two plants,Seals statedhe could nototherwise justify retaining one supervisor for a reducedwork force, and that the Fort Worth plant could be used forstorage while the plants could not. As pointed out, at notime did he contend that the nature of Respondent's opera-tion between the three plants was such that Respondent'sworkload during the periodin questionjustified keeping afull workforce at Cleburne and Jacksboro.In these respectsthe Charging Party concludesits argumentby stating thefollowing,Again, Respondent's contention is that Fort Worthproduction employees were terminated because of lackof work resulting in reduction of requirements in pro-duction and number of production employees. Sinceunder Respondent's R case evidence and fact admis-sionsherein, production requirements at Respondent'sthree plants were directly and substantially related,production force would logically be reduced at Jacks-boro and Cleburne,as wellas if not before reductionat Fort Worth. Respondent fails to explain why onlyFort Worth was reduced; the only difference betweenthe three plants is extent of union organization (greaterat Fort Worth) and the fact that, at the time reductionsin force occurred, Union had petitioned for representa-tion of employees at the Fort Worth plant alone.23The Respondent could of course reduce the number oftheir employees by whatever means and manner they de-sired so long as union motivation was not the moving force,and the Company presented some verbal evidence indica-ting a slowdown in business and orders during the earlymonths of 1970 and also made a showing revealing theirlabor costs in relation to makeup pay. The Company thendischarged those employees in departments that fell belowcertain hourly average or rates, as set forth earlier herein.These factors,standingalone,would possibly be sufficient tosubstantiate the Respondent's economic defense. However,viewing the record in its totality, in the final analysis evenassumingarguendo,the contention that Seals had some val-id overall economic reason justifying the decision to makea reduction in the work force, there still remains the glaringevidence in this record that union considerations did playthe controlling and predominant part in suddenly changingtheworkingassignmentsof the discriminatees involvedherein, such changes obviously designed when these em-ployees were identified as active union adherents and thus,22 In Rcase hearing16-RC-5399 the Respondent contended that all threeplants should be includedin the same unit for thereason theyall formed acoordinated operation23No petition has been filed in respect to the employees at the Cleburneand Jacksboroplants. 210DECISIONSOF NATIONAL LABOR RELATIONS BOARDin stark reality, they had little or no chance of escaping theirultimate fate and designation as departmental low proce-dures with excessive makeup pay.The evidence in this record repeatedly shows that thediscriminatees in production jobs had little difficulty undernormal working conditions in meeting what they under-stood as their quota,and it was only after they revealed andthe Company discovered their union sentiments that theirnumerous troubles with work assignments began.Almeda Bruce,for instance,had no difficulty makingproduction levels until the Company was notified by tel-egram that she was on the organizing committee 24 Brucealso secured the signatures of 10 or more employees toauthorization cards,so she must be classified in the categoryof an active union supporter.In my opinion there is noquestion that due to union considerations she was movedfrom job to job and was given time-consuming work withlow piece rates.It is also pointed out that in the middle of1969, when some of the work assignments initially changed,there was no contention by the Company that during thisparticular period business was bad;therefore,during thistime there can be no valid economic justification or conten-tions that employees had to be moved around or otherarrangements made to keep them busy.So far as this recordis concerned,orders were being received on a normal basisduring the entire year of 1969.The above not only-appliesto Bruce but with equal validity to several of the others astheir assignments were also first changed in mid or late1969.Joyce Elkins not only made her production but at timesexceeded it until she too was identified as an active support-er for the Union,and then her duties also changed, asaforestated.In fact,just a few weeks prior to the May elec-tion, she was put on a "considerably different"pressingoperation.It is little wonder that Elkins did not make theaverage hourly cutoff rate. Supervisor Crowder admittedthat after Elkins, Mae Bell Washington, and Shirley Hiderwere terminated from the pressing department,new em-ployees by the names of Phillips and M.E.Washingtonwere hired and sent to her department.Itmight be arguedthat new people would probably not have the skills or pro-ductive capacity of experienced employees.In other instan-ces,Elkinswas also the recipient of several antiunionsentiments in remarks expressed through Respondent's su-pervisors,as previously detailed.Gertrude Evans was also very active for the Union, asfully detailed earlier herein,and then found it difficult tomake her production and stated that when she explained toher supervisors that under the present set up it was impossi-ble to make the quota,Nadine-Bums told her that shelnewitand that she had discussed the matter with SupervisorBrock and that Grodin had told Bums to tell the girls to dothe best they could.Nor does the Respondent's "makeup"or "not makingproduction"version given to Gamez,Washington,Morgan,and Phelps stand careful scrutiny.25 Again,the failure tomake production cutoffs originated in discriminatory workassignments.All were active for the Union and encountered24On one occasion Supervisor Burns brought the worksheet back to Bruceand told her that she had turned out too much production and not to writeher production in ink on her cards but to write with a pencil because, if sheprocessed her worksheet as it was, the Company would lower the piece rate,thus requiring more production of that particular operation.25At the time Phelps was discharged,she told Grodin he was firing her andothers because of their union activities,to which Grodin replied he was doingwhat he had been told to do. The overall evidence as to Phelps shows thatthere was nothing wrong with her work, yet she was the recipient of repairtapes and "garbage" jobs after being identified with the Union.little or no difficulties with production pals or otherwiseuntil their union activities started. Gamez^ job classificationwas that of a "bander" and even with her years of senioritythe only banders that remained at the time of her dischargewere nonunion personnel. Morgan wasalso assigneddiffer-ent dutiesafter being identified for the Union and had toperform jobs which slowed her production and which non-union employees did not have to do. Washington was mak-ing steadyimprovementsin her new job when discharged.Mary Turpinwas successful in gettingseveral Spanish-speaking workers to sign authorization cards, but again asimilar pattern was followed in her case and the failure tomake the average hourly earnings cutoff rate in her depart-ment must also be attributed to discriminatory work assign-ments.In fact, Turpin complained quite vigorously tobundle girl Vera Gordon about the kind of work they weregiving her. As pointed out, before her termination she wasassigned two operations on each garment, which slowed herproduction down considerably. Prior to that time she hadperformed only one operation, and during her tenure withthe Company had never been required to perform two oper-ations on one garment before, and it was only after herunion activity that she was assigned these two operations.In furthersummation, this record shows that Lucy Kin-cannon wasassignedto do pressing a few days after she hadbeen seen with Union Representative Helen Phipps andimmediately after she had started to wear her union card orbadge to work.Pressingwas the very job Kincannon hadadvised Brock that she could not do when she made herapplication for employment. Brock testified that there wasno other job that Kincannon could have done. I do notaccept Brock's testimony since Kincannon had been em-ployed since 1966 and workedin severaldifferent jobs fromtime to time, and there is no credited evidence that she didnot perform those jobs satisfactorily.The undenied testimony attributed to Grodin by VolaBarringtonwhen discharged shows that she asked to betransferred or placed on a single needle machine. Grodinreplied "they wouldn't let me. It might be for your own goodthe way things are." There is no evidence of dissatisfactionwith Barrington's work, and apparently she was never repri-manded prior to her termination.Barrington's union activi-ty has been discussed in part,supra.During January she hadreplied to an antiunion remark by Ferguson, stating that shehad workedin a unionplant before and that "itwas a realnice place to work." Barrington had thereafter signed aunion card, leading to Ferguson's 8(a)(1) conduct previous-ly discussed. As pointed out, soon after becoming aware ofBarrington's union activities, Ferguson then began to re-quire Barrington to perform unpleasant duties involvinguneven and unfair distribution of work bundles and reas-signment of machines.The Respondent points out that the working force indepartment 3, in which Barrington worked as a bundle girl,was reduced by 2 terminations and 17 transfers. They con-tend that this reduction made it unnecessary for Fergusonto have anassistant.For the various reasons given herein,itappears to me that if the reduction in this departmentmade unnecessaryan assistantfloorlady, Barrington wouldhave been transferred to other departments like otheremployees had it not been for her open support of theUnion26Taking into consideration the specific reasons discussedherein, the background evidence, the violative8(a)(1) state-26 SupervisorGrodin, like Louis Thompson, did not testify,and likewiseRespondent neither contended nor showedthatGrodin was unavailablealthough heno longer works for theCompany. Therefore, all thestatementsattributedto him by thevarious witnesses stand undenied. BOGART INDUSTRIES, INC.ments, union animosity,the timingof the terminations, andthe numerousother factorsand circumstancesset forthherein, I canonly conclude that the overriding considera-tions were discriminatory, and on the dates indicated theRespondent unlawfully discharged Mary Turpin, Lucy Kin-cannon, Vola Barrington, AlmedaBruce,Felipa Gamez,Lorene Phelps, Gertrude Evans, Joyce Elkins, FlorenceMorgan, and Mae Bell Washington.The only remining issue is the 8(a)(5) allegation of failureto bargain. As pointed out, the Union filed a representationpetition limited to the Fort Worth plant production andmaintenanceemployees. Respondent contended that theunit should consist of the employees of all three plantsbecause oftheir functional integrationand interdepen-dence. The Regional Director, following a hearing, foundthe Fort Worth plant employees to constitute an appropri-ate unit and directed that an election be held among theemployees in thatunit.Respondent then filed a petition forreview which was denied and the Union was certified, asaforestated.By letter of September 4, 1970, the Union requested bar-gaining for the unit as described earlier herein, and Respon-dent declined to bargain by fetter of September 15, 1370.The Respondentstillmaintainsthe unit is not an appro-priate one, but in its brief concedes the following:In view of the Board's decisionalrule that precludesrelitigationof unit questions in an unfair labor practiceproceeding it does not appear that any good purposewould be served by here undertaking to have the Ex-aminer reconsider and overrule the unit determination.Accordingly, Respondent would not labor the matterfurther and will simply rely upon the record that isbefore the Examiner. 7In view of the above, I find thatat all timessince Septem-ber 15, 1970, the Respondent has refused to bargain collec-tively with the Union as the exclusive collective-bargainingrepresentative of all the employees in the unit describedherein in violation of Section 8(a)(5) of the Act.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEIt is found that the activities of the Respondent set forthabove in section III, occurring in connection with its opera-tions described in section I, have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructingcommerceand the free flow ofcommerce.V THE REMEDYAs Respondent has been found to have engaged in cer-tain unfair labor practices, I shall recommend that it ceaseand desist therefrom and that it take specific affirmativeaction as set forth below, designed to effectuate the policiesof the Act, including the offer of immediate and uncondi-tional reinstatement,with backpay computed in accordancewith the remedialrelief policiesset forth inF.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,Inc.,138 NLRB 716, to Mary H. Turpin, Lucy Kincannon,Vola Barrington, AlmedaBruce,Felipa Gamez, LorenePhelps,Gertrude Evans, Joyce Elkins, Florence Morgan,27 It is well established that in a complaint case, absentnewlydiscoveredor previously unavailable evidence,an employer may not raise issues thathave been considered,litigated,and decided in the representation proceed-ings, and the Board has consistently adhered to thispolicy.211and Mae Bell Washington, and the posting of an appropri-ate notice.Itwill be further recommended, in view of the nature ofthe unfair labor practices the Respondent has engaged in,that it cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.On the basis of the foregoing findings of fact and uponthe entire record in thiscase,I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All production and maintenance employees, includingtruckdrivers, assistant floorladies, sample makers, and pat-tern makers employed at its Fort Worth, Texas, plant, ex-clusive of office clerical employees, retail store employees,managerial employees, floorladies, guards, and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Union has been at all times material herein theexclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargaining.5.commencing on September 15, 1970, and continuouslythereafter,Respondent has refused to recognize and bar-gain collectively with the Union, thereby violating Section8(a)(5) of the Act.6.By discharging employees Turpin, Kincannon, Bar-rington, Bruce, Gamez, Phelps, Evans, Elkins, Morgan, andWashington the Company has en aged in unfair labor prac-tices as defined in Section 8(a)(3 and (1) of the Act.7.By conduct set forth herein, the Respondent alsoindependently violated Section 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Sec-tion 10(cc of the Act, I hereby issue the following recom-mended: 8ORDERRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Illegally interrogating employees as to their unionactivities.(b) Informing employees that a supervisor could no long-er assistor help because an employee wore a union badge.(c) Threatening employees with plant closure because oftheir union activities.(d)Discharging or otherwise discriminating against itsem to eesbecause they engaged in union activity.(e) Refusing to bargain collectively with the Union as theexclusive representative of the unit set forth above.(f) In any other manner interfere with, restrain, or coerceits employees in the exercise of their rights to self-organiza-tion, to form, join, or assist any labor organization, to bar-gain collectively through representatives of their ownchoosing and to engage in other concerted activities for the281n the event no exceptionsare filedas providedby Sec 102.46of the Board'sRules and Regulations,the findings,conclusions,recommendations,and recommendedOrder herein shall, as providedin Sec. 102.48 of saidRules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order, and all objections thereto shall be waived for allpurposes 212DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose of collective bargaining or other mutual aid, or torefrain from all such activities.2. Take the following affirmative actign designed to effec-tuate the policies of the Act:(a) Offer to Mary H. Turpin, Lucy Kincannon, Vola Bar-rington,Almeda Bruce, Felipa Gamez, Lorene Phelps, Ger-trude Evans, Joyce Elkins, Florence Morgan, and Mae BellWashingtonimmediateand fullreinstatementto their for-mer or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges and makethem whole for any loss of pay suffered as a result of thediscrimination against them.(b) Preserve and, upon request, make available to theBoard or its agents, for information and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary forthe determination of theamount ofbackpay due under theterms of this recommended Order.(c)Upon request, bargain collectively with the above-namedunion as the exclusive representative of all employ-ees in theabove-described bargaining unit, and, if an under-standing is reached, embody such understanding in a signedagreement.(d) Post at its plant in Fort Worth, Texas, copies of theattached notice marked "Appendix."29 Copies of said no-tice, on forms provided by the Regional Director for Region16, after being duly signed by Respondent's representative,shall be posted by the Respondent immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 16, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith 3019 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall be changed to read"Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board."30 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 16, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."